Exhibit 10.1

 

 

INTERCREDITOR AGREEMENT

 

dated as of May 1, 2015 between

 

JPMORGAN CHASE BANK, N.A.,

as Priority Lien Agent,

 

and

 

U.S. Bank National Association,

as Second Lien Collateral Trustee

 

--------------------------------------------------------------------------------



 

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN (A) THE INDENTURE DATED AS OF
MAY 1, 2015, AMONG HALCÓN RESOURCES CORPORATION, CERTAIN OF ITS SUBSIDIARIES
FROM TIME TO TIME PARTY THERETO AND U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE,
(B) THE SENIOR REVOLVING CREDIT AGREEMENT DATED AS OF FEBRUARY 8, 2012, AS
AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED FROM TIME TO TIME, AMONG
HALCÓN RESOURCES CORPORATION, THE LENDERS PARTY THERETO FROM TIME TO TIME AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, (C) THE OTHER NOTE DOCUMENTS
REFERRED TO IN SUCH INDENTURE AND (D) THE OTHER LOAN DOCUMENTS REFERRED TO IN
SUCH CREDIT AGREEMENT.

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

 

 

 

Section 1.01

Construction; Certain Defined Terms

1

 

 

 

ARTICLE II

LIEN PRIORITIES

 

 

 

Section 2.01

Relative Priorities

16

Section 2.02

Prohibition on Marshalling, Etc.

17

Section 2.03

No New Liens

17

Section 2.04

Similar Collateral and Agreements

18

Section 2.05

No Duties of Priority Lien Agent

18

Section 2.06

No Duties of Second Lien Collateral Trustee

19

 

 

 

ARTICLE III

ENFORCEMENT RIGHTS; PURCHASE OPTION

 

 

 

Section 3.01

Limitation on Enforcement Action

20

Section 3.02

Standstill Periods; Permitted Enforcement Action

21

Section 3.03

Insurance

23

Section 3.04

Notification of Release of Collateral

24

Section 3.05

No Interference; Payment Over

24

Section 3.06

Purchase Option

27

 

 

 

ARTICLE IV

OTHER AGREEMENTS

 

 

 

Section 4.01

Release of Liens; Automatic Release of Second Liens and Third Liens

29

Section 4.02

Certain Agreements With Respect to Insolvency or Liquidation Proceedings

30

Section 4.03

Reinstatement

37

Section 4.04

Refinancings; Additional Second Lien Debt; Initial Third Lien Indebtedness;
Additional Third Lien Debt

37

Section 4.05

Amendments to Second Lien Documents and Third Lien Documents

39

Section 4.06

Legends

40

Section 4.07

Second Lien Secured Parties and Third Lien Secured Parties Rights as Unsecured
Creditors; Judgment Lien Creditor

40

Section 4.08

Postponement of Subrogation

40

Section 4.09

Acknowledgment by the Secured Debt Representatives

41

 

 

 

ARTICLE V

GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

 

 

 

Section 5.01

General

41

Section 5.02

Deposit Accounts

42

 

 

 

ARTICLE VI

APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS

 

 

 

Section 6.01

Application of Proceeds

43

Section 6.02

Determination of Amounts

44

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII

NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE;

CONSENT OF GRANTORS; ETC.

 

 

 

Section 7.01

No Reliance; Information

44

Section 7.02

No Warranties or Liability

44

Section 7.03

Obligations Absolute

46

Section 7.04

Grantors Consent

46

 

 

 

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 8.01

Representations and Warranties of Each Party

46

Section 8.02

Representations and Warranties of Each Representative

47

 

 

 

ARTICLE IX

MISCELLANEOUS

 

 

 

Section 9.01

Notices

47

Section 9.02

Waivers; Amendment

47

Section 9.03

Actions Upon Breach; Specific Performance

48

Section 9.04

Parties in Interest

49

Section 9.05

Survival of Agreement

49

Section 9.06

Counterparts

49

Section 9.07

Severability

49

Section 9.08

Governing Law; Jurisdiction; Consent to Service of Process

49

Section 9.09

WAIVER OF JURY TRIAL

50

Section 9.10

Headings

50

Section 9.11

Conflicts

50

Section 9.12

Provisions Solely to Define Relative Rights

50

Section 9.13

Certain Terms Concerning the Second Lien Collateral Trustee and the Third Lien
Collateral Trustee

50

Section 9.14

Certain Terms Concerning the Priority Lien Agent, the Second Lien Collateral
Trustee and the Third Lien Collateral Trustee

51

Section 9.15

Authorization of Secured Agents

51

Section 9.16

Further Assurances

52

Section 9.17

Relationship of Secured Parties

52

Section 9.18

Third Lien Provisions

52

 

Annex and Exhibits

 

Annex I

 

 

 

Exhibit A

Form of Priority Confirmation Joinder

Exhibit B

Security Documents

 

ii

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT, dated as of May 1, 2015 (as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this
“Agreement”), between JPMORGAN CHASE BANK, N.A., as administrative agent for the
Priority Lien Secured Parties referred to herein (in such capacity, and together
with its successors and assigns in such capacity, the “Original Priority Lien
Agent”) and U.S. Bank National Association, as collateral trustee for the Second
Lien Secured Parties referred to herein (in such capacity, and together with its
successors in such capacity, the “Original Second Lien Collateral Trustee”).

 

Reference is made to (a) the Priority Credit Agreement (defined below) and
(b) the Second Lien Indenture (defined below) governing the Second Lien
Indenture Notes (defined below).

 

From time to time following the date hereof, HALCÓN RESOURCES CORPORATION, a
Delaware corporation (together with its successors and assigns, “Halcón”) may
(i) incur Additional Notes and Additional Second Lien Obligations (each defined
below) to the extent permitted by the Secured Debt Documents (as defined below);
in connection with the Second Lien Indenture and any Additional Notes or
Additional Second Lien Obligations, Halcón and certain Grantors (defined below),
the Second Lien Trustee (defined below) and the Second Lien Collateral Trustee
(defined below) have entered into the Second Lien Collateral Trust Agreement
(defined below) and (ii) incur Initial Third Lien Obligations and Additional
Third Lien Obligations (each as defined below) to the extent permitted by the
Secured Debt Documents (as defined below); in connection with the Initial Third
Lien Obligations, Halcón and certain of its subsidiaries and the Third Lien
Collateral Trustee (defined below) shall, concurrently with the incurrence of
such Additional Third Lien Obligations, enter into a Third Lien Collateral Trust
Agreement (defined below).

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Priority Lien Agent (for itself and on behalf of the Priority
Lien Secured Parties) and the Second Lien Collateral Trustee (for itself and on
behalf of the Second Lien Secured Parties) agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01                             Construction; Certain Defined Terms. 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any reference herein to any agreement, instrument, other
document, statute or regulation shall be construed as referring to such
agreement, instrument, other document, statute or regulation as from time to
time amended, supplemented or otherwise modified, (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
but shall not be deemed to include the subsidiaries of such Person unless
express reference is made to such subsidiaries, (iii) the words “herein,”
“hereof and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections and Annexes shall be
construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.

 

(b)                                 All terms used in this Agreement that are
defined in Article 1, 8 or 9 of the New York UCC (whether capitalized herein or
not) and not otherwise defined herein have the meanings

 

--------------------------------------------------------------------------------


 

assigned to them in Article 1, 8 or 9 of the New York UCC.  If a term is defined
in Article 9 of the New York UCC and another Article of the UCC, such term shall
have the meaning assigned to it in Article 9 of the New York UCC.

 

(c)                                  Unless otherwise set forth herein, all
references herein to (i) the Second Lien Collateral Trustee shall be deemed to
refer to the Second Lien Collateral Trustee in its capacity as collateral
trustee under the Second Lien Collateral Trust Agreement and (ii) the Third Lien
Collateral Trustee shall be deemed to refer to the Third Lien Collateral Trustee
in its capacity as collateral trustee under the Third Lien Collateral Trust
Agreement.

 

(d)                                 As used in this Agreement, the following
terms have the meanings specified below:

 

“Accounts” has the meaning assigned to such term in Section 3.01(a).

 

“Additional Notes” has the meaning given to the term “Additional Securities” in
the Second Lien Indenture as in effect on the date hereof.

 

“Additional Second Lien Debt Facility” means any Indebtedness for which the
requirements of Section 4.04(b) of this Agreement have been satisfied, as
amended, restated, modified, renewed, refunded, restated, restructured,
increased, supplemented, replaced or refinanced in whole or in part from time to
time in accordance with each applicable Secured Debt Document; provided that
neither the Second Lien Indenture nor any Second Lien Substitute Facility shall
constitute an Additional Second Lien Debt Facility at any time.

 

“Additional Second Lien Documents” means the Additional Second Lien Debt
Facility and the Additional Second Lien Security Documents.

 

“Additional Second Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Additional Second Lien Secured Party (or
any of its Affiliates) in respect of the Additional Second Lien Documents.

 

“Additional Second Lien Secured Parties” means, at any time, the Second Lien
Collateral Trustee, the trustee, agent or other representative of the holders of
any Series of Second Lien Debt who maintains the transfer register for such
Series of Second Lien Debt, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Additional Second Lien Document and each
other holder of, or obligee in respect of, any holder or lender pursuant to any
Series of Second Lien Debt outstanding at such time; provided that the Indenture
Second Lien Secured Parties shall not be deemed Additional Second Lien Secured
Parties.

 

“Additional Second Lien Security Documents” means the Additional Second Lien
Debt Facility (insofar as the same grants a Lien on the Collateral) and any
other security agreements, pledge agreements, collateral assignments, mortgages,
deeds of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by Halcón or any other Grantor creating (or purporting to
create) a Lien upon the Second Lien Collateral in favor of the Additional Second
Lien Secured Parties.

 

“Additional Third Lien Debt Facility” means any Indebtedness for which the
requirements of Section 4.04(b) of this Agreement have been satisfied, as
amended, restated, modified, renewed, refunded, restated, restructured,
increased, supplemented, replaced or refinanced in whole or in part from

 

2

--------------------------------------------------------------------------------


 

time to time in accordance with each applicable Secured Debt Document; provided
that no Third Lien Substitute Facility shall constitute an Additional Third Lien
Debt Facility at any time.

 

“Additional Third Lien Documents” means the Additional Third Lien Debt Facility
and the Additional Third Lien Security Documents.

 

“Additional Third Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Additional Third Lien Secured Party (or
any of its Affiliates) in respect of the Additional Third Lien Documents.

 

“Additional Third Lien Secured Parties” means, at any time, the Third Lien
Collateral Trustee, the trustee, agent or other representative of the holders of
any Series of Third Lien Debt who maintains the transfer register for such
Series of Third Lien Debt, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Additional Third Lien Document and each
other holder of, or obligee in respect of, any holder or lender pursuant to any
Series of Third Lien Debt outstanding at such time.

 

“Additional Third Lien Security Documents” means the Additional Third Lien Debt
Facility (insofar as the same grants a Lien on the Collateral) and any other
security agreements, pledge agreements, collateral assignments, mortgages, deeds
of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by Halcón or any other Grantor creating (or purporting to
create) a Lien upon the Third Lien Collateral in favor of the Additional Third
Lien Secured Parties (including any such agreements, assignments, mortgages,
deeds of trust and other documents or instruments associated with any Third Lien
Substitute Facility).

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control.  For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.

 

“Bank Product” means each and any of the following bank services and products
provided to Halcón or any other Grantor by any lender under the Priority Credit
Agreement or any Affiliate of any such lender: (1) commercial credit cards,
(2) stored value cards and (3) Treasury Management Arrangement (including
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

 

“Bank Product Obligations” means any and all obligations of Halcón or any other
Grantor, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with any Bank
Product.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

3

--------------------------------------------------------------------------------


 

“Board of Directors” means:  (1) with respect to a corporation, the board of
directors of the corporation; (2) with respect to a partnership, the Board of
Directors of the general partner of the partnership; and (3) with respect to any
other Person, the board or committee of such Person serving a similar function.

 

“Borrowing Base” has the meaning set forth in the Second Lien Indenture as in
effect on the date hereof, and any component definition used therein has the
meaning set forth in the Second Lien Indenture as of the date hereof.

 

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in Houston, Texas or in New York, New York are
authorized or required by law to close.

 

“Capital Stock” means (a) in the case of a corporation, corporate stock; (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

 

“Class” means (a) in the case of Priority Lien Debt, the Priority Lien Debt,
taken together, (b) in the case of Second Lien Debt, every Series of Second Lien
Debt, taken together and (c) in the case of Third Lien Debt, every Series of
Third Lien Debt, taken together.

 

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting the Priority Lien Collateral, the Second Lien
Collateral and/or the Third Lien Collateral.

 

“Credit Facilities” means, one or more debt facilities, indentures or commercial
paper facilities (including, without limitation, the Priority Credit Agreement),
in each case, with banks or other financial institutions providing for revolving
credit loans, term loans, capital markets financings, private placements,
receivables financings (including through the sale of receivables to such
lenders or to special purpose entities formed to borrow from such lenders
against such receivables) or letters of credit or letter of credit guarantees,
in each case, as amended, restated, modified, supplemented, extended, renewed,
refunded, replaced or refinanced in whole or in part from time to time.

 

“DIP Financing” has the meaning assigned to such term in Section 4.02(b).

 

“DIP Financing Liens” has the meaning assigned to such term in Section 4.02(b).

 

“DIP Lenders” has the meaning assigned to such term in Section 4.02(b).

 

“Discharge of Priority Lien Obligations” means the occurrence of all of the
following:

 

(a)                                 termination or expiration of all commitments
to extend credit that would constitute Priority Lien Debt;

 

(b)                                 payment in full in cash of the principal of
and interest and premium (if any) on all Priority Lien Debt (other than any
undrawn letters of credit);

 

(c)                                  discharge or cash collateralization (at the
lower of (i) 105% of the aggregate undrawn amount and (ii) the percentage of the
aggregate undrawn amount required for release of Liens under the

 

4

--------------------------------------------------------------------------------


 

terms of the applicable Priority Lien Document) of all outstanding letters of
credit constituting Priority Lien Obligations;

 

(d)                                 payment of Hedging Obligations constituting
Priority Lien Obligations (and, with respect to any particular Hedge Agreement,
termination of such agreement and payment in full in cash of all obligations
thereunder or such other arrangements as have been made by the counterparty
thereto (and communicated to the Priority Lien Agent) pursuant to the terms of
the Priority Credit Agreement); and

 

(e)                                  payment in full in cash of all other
Priority Lien Obligations, including without limitation, Bank Product
Obligations, that are outstanding and unpaid at the time the Priority Lien Debt
is paid in full in cash (other than any obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand for payment has been made at or prior to such time);

 

provided that, if, at any time after the Discharge of Priority Lien Obligations
has occurred, Halcón enters into any Priority Lien Document evidencing a
Priority Lien Obligation which incurrence is not prohibited by the applicable
Secured Debt Documents, then such Discharge of Priority Lien Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
with respect to such new Priority Lien Obligations (other than with respect to
any actions taken as a result of the occurrence of such first Discharge of
Priority Lien Obligations), and, from and after the date on which Halcón
designates such Indebtedness as Priority Lien Debt in accordance with this
Agreement, the obligations under such Priority Lien Document shall automatically
and without any further action be treated as Priority Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth in this Agreement, any Second Lien
Obligations shall be deemed to have been at all times Second Lien Obligations
and at no time Priority Lien Obligations and any Third Lien Obligations shall be
deemed to have been at all times Third Lien Obligations and at no time Priority
Lien Obligations or Second Lien Obligations.  For the avoidance of doubt, a
Replacement as contemplated by Section 4.04(a) shall not be deemed to cause a
Discharge of Priority Lien Obligations.

 

“Discharge of Second Lien Obligations” means the occurrence of all of the
following:

 

(a)                                 payment in full in cash of the principal of
and interest and premium (if any) on all Second Lien Debt;

 

(b)                                 payment in full in cash of all other Second
Lien Obligations that are outstanding and unpaid at the time the Second Lien
Debt is paid in full in cash (other than any obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand for payment has been made at or prior to such time);

 

provided that, if at any time after the Discharge of Second Lien Obligations has
occurred, Halcón enters into any Second Lien Document evidencing a Second Lien
Obligation which incurrence is not prohibited by the applicable Secured Debt
Documents, then such Discharge of Second Lien Obligations shall automatically be
deemed not to have occurred for all purposes of this Agreement with respect to
such new Second Lien Obligations (other than with respect to any actions taken
as a result of the occurrence of such first Discharge of Second Lien
Obligations), and, from and after the date on which Halcón designates such
Indebtedness as Second Lien Debt in accordance with this Agreement, the
obligations under such Second Lien Document shall automatically and without any
further action be treated as Second Lien Obligations for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth in this Agreement, any Third Lien Obligations shall be
deemed to have been at all times Third Lien Obligations and at no time Second
Lien Obligations.  For the avoidance of doubt, a

 

5

--------------------------------------------------------------------------------


 

Replacement as contemplated by Section 4.04(a) shall not be deemed to cause a
Discharge of Second Lien Obligations.

 

“Disposition” shall mean any sale, lease, exchange, assignment, license,
contribution, transfer or other disposition.  “Dispose” shall have a correlative
meaning.

 

“Excess Priority Lien Obligations” means Obligations constituting Priority Lien
Obligations for the principal amount of indebtedness (including letters of
credit and reimbursement obligations) under the Priority Credit Agreement and/or
any other Credit Facility pursuant to which Priority Lien Debt has been issued
to the extent that such Obligations for principal, letters of credit and
reimbursement obligations are in excess of the amount in clause (a) of the
definition of “Priority Lien Cap.”

 

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Grantor” means Halcón, each other subsidiary of Halcón that shall have granted
any Lien in favor of any of the Priority Lien Agent, the Second Lien Collateral
Trustee or the Third Lien Collateral Trustee on any of its assets or properties
to secure any of the Secured Obligations.

 

“Halcón” has the meaning assigned to such term in the preamble hereto.

 

“Hedging Obligations” means, with respect to any Grantor, the obligations of
such Grantor incurred in the normal course of business and consistent with past
practices and not for speculative purposes under:

 

(a)                                 interest rate swap agreements, interest rate
cap agreements and interest rate collar agreements entered into with one of more
financial institutions and designed to protect such Grantor or any subsidiary
thereof entering into the agreement against fluctuations in interest rates with
respect to indebtedness incurred;

 

(b)                                 foreign exchange contracts and currency
protection agreements entered into with one or more financial institutions and
designed to protect such Grantor or any subsidiary thereof entering into the
agreement against fluctuations in currency exchanges rates with respect to
indebtedness incurred;

 

(c)                                  any commodity futures contract, commodity
option or other similar agreement or arrangement designed to protect against
fluctuations in the price of oil, natural gas or other commodities used,
produced, processed or sold by that Grantor or any subsidiary thereof at the
time; and

 

(d)                                 other agreements or arrangements designed to
protect such Grantor or any subsidiary thereof against fluctuations in interest
rates, commodity prices or currency exchange rates.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

6

--------------------------------------------------------------------------------


 

“Indenture Second Lien Documents” means the Second Lien Indenture, the Second
Lien Indenture Notes, the Indenture Second Lien Security Documents and all other
loan documents, notes, guarantees, instruments and agreements governing or
evidencing the Indenture Second Lien Obligations or any Second Lien Substitute
Facility.

 

“Indenture Second Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Indenture Second Lien Secured Party (or
any of its Affiliates) in respect of the Indenture Second Lien Documents.

 

“Indenture Second Lien Secured Parties” means, at any time, the Second Lien
Trustee, the Second Lien Collateral Trustee, the trustees, agents and other
representatives of the holders of the Second Lien Indenture Notes (including any
holders of notes pursuant to supplements executed in connection with the
issuance of any Series of Second Lien Debt under the Second Lien Indenture) who
maintains the transfer register for such Second Lien Indenture Notes or such
Series of Second Lien Debt, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Indenture Second Lien Document and each
other holder of, or obligee in respect of, any Second Lien Indenture Notes, any
holder or lender pursuant to any Indenture Second Lien Document outstanding at
such time; provided that the Additional Second Lien Secured Parties shall not be
deemed Indenture Second Lien Secured Parties.

 

“Indenture Second Lien Security Documents” means the Second Lien Indenture
(insofar as the same grants a Lien on the Collateral), the Second Lien
Collateral Trust Agreement, each agreement listed in Part B of Exhibit B hereto
and any other security agreements, pledge agreements, collateral assignments,
mortgages, deeds of trust, collateral agency agreements, control agreements, or
grants or transfers for security, now existing or entered into after the date
hereof, executed and delivered by Halcón or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Second Lien
Collateral Trustee (including any such agreements, assignments, mortgages, deeds
of trust and other documents or instruments associated with any Second Lien
Substitute Facility).

 

“Initial Third Lien Debt Facility” means Indebtedness secured by a Third Lien
for which the requirements of Section 4.04(c) of this Agreement have been
satisfied, as amended, restated, modified, renewed, refunded, restated,
restructured, increased, supplemented, replaced or refinanced in whole or in
part from time to time in accordance with each applicable Secured Debt Document.

 

“Initial Third Lien Documents” means the Initial Third Lien Debt Facility and
the Initial Third Lien Security Documents.

 

“Initial Third Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Initial Third Lien Secured Party (or any
of its Affiliates) in respect of the Initial Third Lien Documents.

 

“Initial Third Lien Secured Parties” means, at any time, the Third Lien Trustee,
the Third Lien Collateral Trustee, the trustees, agents and other
representatives of the holders of the Initial Third Lien Debt Facility
(including any holders of notes pursuant to supplements executed in connection
with the issuance of Series of Third Lien Debt under the Initial Third Lien Debt
Facility) who maintains the transfer register for such Third Lien Debt, the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any Initial Third Lien Document and each other holder of, or obligee in respect
of, any Initial Third Lien Obligations, any holder or lender pursuant to any
Initial Third Lien Document outstanding at such time; provided that the
Additional Third Lien Secured Parties shall not be deemed Initial Third Lien
Secured Parties.

 

7

--------------------------------------------------------------------------------


 

“Initial Third Lien Security Documents” means the Initial Third Lien Debt
Facility (insofar as the same grants a Lien on the Collateral) and any other
security agreements, pledge agreements, collateral assignments, mortgages, deeds
of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by Halcón or any other Grantor creating (or purporting to
create) a Lien upon the Third Lien Collateral in favor of the Initial Third Lien
Secured Parties (including any such agreements, assignments, mortgages, deeds of
trust and other documents or instruments associated with any Third Lien
Substitute Facility).

 

“Insolvency or Liquidation Proceeding” means:

 

(a)                                 any case commenced by or against Halcón or
any other Grantor under the Bankruptcy Code or any other Bankruptcy Law, any
other proceeding for the reorganization, recapitalization or adjustment or
marshalling of the assets or liabilities of Halcón or any other Grantor, any
receivership or assignment for the benefit of creditors relating to Halcón or
any other Grantor or any similar case or proceeding relative to Halcón or any
other Grantor or its creditors, as such, in each case whether or not voluntary;

 

(b)                                 any liquidation, dissolution, marshalling of
assets or liabilities or other winding up of or relating to Halcón or any other
Grantor, in each case whether or not voluntary and whether or not involving
bankruptcy or insolvency; or

 

(c)                                  any other proceeding of any type or nature
in which substantially all claims of creditors of Halcón or any other Grantor
are determined and any payment or distribution is or may be made on account of
such claims.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, hypothecation, or encumbrance of any kind in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement, any
lease in the nature thereof, any agreement to give a security interest therein
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.

 

“Modified ACNTA” has the meaning set forth in the Second Lien Indenture as in
effect on the date hereof, and any component definition used therein has the
meaning set forth in the Second Lien Indenture as of the date hereof.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Obligations” means any principal (including reimbursement obligations and
obligations to provide cash collateral with respect to letters of credit whether
or not drawn), interest (including, to the extent legally permitted, all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate even if such
interest is not enforceable, allowable or allowed as a claim in such
proceeding), premium (if any), fees, indemnifications, reimbursements, expenses
and other liabilities payable under the documentation governing any
Indebtedness.

 

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, any Senior Vice President, any Vice President or any Assistant Vice
President of such Person.

 

8

--------------------------------------------------------------------------------


 

“Officers’ Certificate” means a certificate signed on behalf of Halcón by any
Officers of Halcón.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any governmental authority) that
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, that relate to any of the Hydrocarbon Interests or the
production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and that may be produced and saved or attributable to the Hydrocarbon Interests,
including all oil in tanks, and all rents, issues, profits, proceeds, products,
revenues and other incomes from or attributable to the Hydrocarbon Interests;
(f) all tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(g) all Properties, rights, titles, interests and estates described or referred
to above, including any and all Property, real or personal, now owned or
hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property that may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes, together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

 

“Original Priority Lien Agent” has the meaning assigned to such term in the
preamble hereto.

 

“Original Second Lien Collateral Trustee” has the meaning assigned to such term
in the preamble hereto.

 

“Original Second Lien Trustee” means U.S. Bank National Association, in its
capacity as trustee under the Second Lien Indenture, and together with its
successors in such capacity.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“Priority Confirmation Joinder” means an agreement substantially in the form of
Exhibit A.

 

“Priority Credit Agreement” means the Senior Revolving Credit Agreement, dated
as of February 8, 2012, among Halcón as borrower, the Original Priority Lien
Agent, the lenders party thereto from time to time and the other agents named
therein, as amended, restated, adjusted, waived, renewed, extended, supplemented
or otherwise modified from time to time with the same and/or different lenders
and/or agents and any credit agreement, loan agreement, note agreement,
promissory note, indenture or any other agreement or instrument evidencing or
governing the terms of any Priority Substitute Facility.

 

“Priority Lien” means a Lien granted by Halcón or Grantor in favor of the
Priority Lien Agent, at any time, upon any Property of Halcón or such Grantor to
secure Priority Lien Obligations (including Liens on such Collateral under the
security documents associated with any Priority Substitute Credit Facility).

 

9

--------------------------------------------------------------------------------


 

“Priority Lien Agent” means the Original Priority Lien Agent, and, from and
after the date of execution and delivery of a Priority Substitute Facility, the
agent, collateral agent, trustee or other representative of the lenders or
holders of the indebtedness and other Obligations evidenced thereunder or
governed thereby, in each case, together with its successors in such capacity.

 

“Priority Lien Cap” means, as of any date, (a) the aggregate principal amount of
all indebtedness outstanding at any time under the Priority Credit Agreement
(with outstanding letters of credit being deemed to have a principal amount
equal to the stated amount thereof) not in excess of the greater of (i) $950.0
million, (ii) the Borrowing Base in effect at the time of incurrence of such
indebtedness, and (iii) 30.0% of Modified ACNTA at the time of incurrence of
such indebtedness plus (b) the amount of all Hedging Obligations, to the extent
such Hedging Obligations are secured by the Priority Liens, plus (c) the amount
of all Bank Product Obligations, plus (d) the amount of accrued and unpaid
interest (excluding any interest paid-in-kind) and outstanding fees, to the
extent such Obligations are secured by the Priority Liens.

 

“Priority Lien Collateral” shall mean all “Collateral”, as defined in the
Priority Credit Agreement or any other Priority Lien Document, and any other
assets of any Grantor now or at any time hereafter subject to Liens which
secure, but only to the extent securing, any Priority Lien Obligation.

 

“Priority Lien Debt” means the indebtedness under the Priority Credit Agreement
(including letters of credit and reimbursement obligations with respect thereto)
that was permitted to be incurred and secured under the Priority Credit
Agreement, the Second Lien Indenture, any Additional Second Lien Debt Facility,
any Second Lien Substitute Facility, any Initial Third Lien Debt Facility, any
Additional Third Lien Debt Facility and any Third Lien Substitute Facility (or
as to which the lenders under the Priority Credit Agreement obtained an
Officers’ Certificate at the time of incurrence to the effect that such
indebtedness was permitted to be incurred and secured by all applicable Secured
Debt Documents) and additional indebtedness under any Priority Substitute Credit
Facility.  For purposes of this Agreement, indebtedness under the Priority
Credit Agreement is permitted to be incurred under each of the Second Lien
Indenture and any Third Lien Indenture.

 

“Priority Lien Documents” means the Priority Credit Agreement, the Priority Lien
Security Documents, the other “Loan Documents” (as defined in the Priority
Credit Agreement) and all other loan documents, notes, guarantees, instruments
and agreements governing or evidencing, or executed or delivered in connection
with, any Priority Substitute Credit Facility.

 

“Priority Lien Obligations” means the Priority Lien Debt and all other
Obligations in respect of or in connection with Priority Lien Debt together with
Hedging Obligations and the Bank Product Obligations, in each case to the extent
that such Obligations are secured by Priority Liens.  For the avoidance of
doubt, Hedging Obligations shall only constitute Priority Lien Obligations to
the extent that such Hedging Obligations are secured under the terms of the
Priority Credit Agreement and Priority Lien Security Documents.  Notwithstanding
any other provision hereof, the term “Priority Lien Obligations” will include
accrued interest, fees, costs, and other charges incurred under the Priority
Credit Agreement and the other Priority Lien Documents, whether incurred before
or after commencement of an Insolvency or Liquidation Proceeding, and whether or
not allowable in an Insolvency or Liquidation Proceeding.  To the extent that
any payment with respect to the Priority Lien Obligations (whether by or on
behalf of Halcón, as proceeds of security, enforcement of any right of set-off,
or otherwise) is declared to be fraudulent or preferential in any respect, set
aside, or required to be paid to a debtor in possession, trustee, receiver, or
similar Person, then the obligation or part thereof originally intended to be
satisfied will be deemed to be reinstated and outstanding as if such payment had
not occurred.

 

10

--------------------------------------------------------------------------------


 

“Priority Lien Secured Parties” means, at any time, the Priority Lien Agent,
each lender or issuing bank under the Priority Credit Agreement, each holder,
provider or obligee of any Hedging Obligations and Bank Product Obligations that
is a lender under the Priority Credit Agreement or an Affiliate (as defined
herein or in the Priority Credit Agreement) thereof and is a secured party (or a
party entitled to the benefits of the security) under any Priority Lien
Document, the beneficiaries of each indemnification obligation undertaken by any
Grantor under any Priority Lien Document, each other Person that provides
letters of credit, guarantees or other credit support related thereto under any
Priority Lien Document and each other holder of, or obligee in respect of, any
Priority Lien Obligations (including pursuant to a Priority Substitute Credit
Facility), in each case to the extent designated as a secured party (or a party
entitled to the benefits of the security) under any Priority Lien Document
outstanding at such time.

 

“Priority Lien Security Documents” means the Priority Credit Agreement (insofar
as the same grants a Lien on the Collateral), each agreement listed in Part A of
Exhibit B hereto, and any other security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, control agreements, or grants
or transfers for security, now existing or entered into after the date hereof,
executed and delivered by Halcón or any other Grantor creating (or purporting to
create) a Lien upon Collateral in favor of the Priority Lien Agent (including
any such agreements, assignments, mortgages, deeds of trust and other documents
or instruments associated with any Priority Substitute Credit Facility).

 

“Priority Substitute Credit Facility” means any Credit Facility with respect to
which the requirements contained in Section 4.04(a) of this Agreement have been
satisfied and that Replaces the Priority Credit Agreement then in existence. 
For the avoidance of doubt, no Priority Substitute Credit Facility shall be
required to be a revolving or asset-based loan facility and may be a facility
evidenced or governed by a credit agreement, loan agreement, note agreement,
promissory note, indenture or any other agreement or instrument; provided that
any Priority Lien securing such Priority Substitute Credit Facility shall be
subject to the terms of this Agreement for all purposes (including the lien
priorities as set forth herein as of the date hereof).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Replaces” means, (a) in respect of any agreement with reference to the Priority
Credit Agreement or the Priority Lien Obligations or any Priority Substitute
Credit Facility, that such agreement refunds, refinances or replaces the
Priority Credit Agreement, the Priority Lien Obligations or such Priority
Substitute Credit Facility in whole (in a transaction that is in compliance with
Section 4.04(a)) and that all commitments thereunder are terminated, or, to the
extent permitted by the terms of the Priority Credit Agreement, Priority Lien
Obligations or such Priority Substitute Credit Facility, in part, (b) in respect
of any agreement with reference to the Second Lien Documents, the Second Lien
Obligations or any Second Lien Substitute Facility, that such indebtedness
refunds, refinances or replaces the Second Lien Documents, the Second Lien
Obligations or such Second Lien Substitute Facility in whole (in a transaction
that is in compliance with Section 4.04(a)) and that all commitments thereunder
are terminated, or, to the extent permitted by the terms of the Second Lien
Documents, the Second Lien Obligations or such Second Lien Substitute Facility,
in part and (c) in respect of any agreement with reference to the Third Lien
Documents, the Third Lien Obligations or any Third Lien Substitute Facility,
that such indebtedness refunds, refinances or replaces the Third Lien Documents,
the Third Lien Obligations or such Third Lien Substitute Facility in whole (in a
transaction that is in compliance with Section 4.04(a)) and that all commitments
thereunder are terminated, or, to the extent permitted by the terms of the Third
Lien Documents, the Third Lien Obligations, or such Third Lien Substitute
Facility, in part.  “Replace,” “Replaced” and “Replacement” shall have
correlative meanings.

 

11

--------------------------------------------------------------------------------


 

“Reserve Report” has the meaning assigned to such term in the Priority Credit
Agreement as in effect on the date hereof.

 

“Second Lien” means a Lien granted by a Second Lien Document to the Second Lien
Collateral Trustee, at any time, upon any Collateral by any Grantor to secure
Second Lien Obligations (including Liens on such Collateral under the security
documents associated with any Second Lien Substitute Facility).

 

“Second Lien Collateral” shall mean all “Collateral”, as defined in any Second
Lien Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Second Lien
Obligations.

 

“Second Lien Collateral Trust Agreement” means the Collateral Trust Agreement,
dated as of May 1, 2015, among Halcón, the other Grantors from time to time
party thereto, the Second Lien Trustee, the other Second Lien Representatives
from time to time party thereto and the Second Lien Collateral Trustee, as
amended, restated, adjusted, waived, renewed, extended, supplemented or
otherwise modified from time to time, in accordance with each applicable Second
Lien Document.

 

“Second Lien Collateral Trustee” means the Original Second Lien Collateral
Trustee, and, from and after the date of execution and delivery of a Second Lien
Substitute Facility, the agent, collateral agent, trustee or other
representative of the lenders or other holders of the indebtedness and other
obligations evidence thereunder or governed thereby, in each case, together with
its successors in such capacity.

 

“Second Lien Debt” means the indebtedness under the Second Lien Indenture Notes
issued on the date hereof and guarantees thereof and all additional indebtedness
incurred under any Additional Second Lien Documents and all additional
indebtedness in respect of Additional Notes and guarantees thereof, in each
case, that was permitted to be incurred and secured in accordance with the
Secured Debt Documents and with respect to which the requirements of
Section 4.04(b) have been (or are deemed) satisfied, and all Indebtedness
incurred under any Second Lien Substitute Facility.

 

“Second Lien Documents” means the Indenture Second Lien Documents and the
Additional Second Lien Documents.

 

“Second Lien Indenture” means the Indenture, dated as of May 1, 2015, among
Halcón, the Grantors party thereto from time to time, the Second Lien Collateral
Trustee and the Second Lien Trustee, as amended, restated, adjusted, waived,
renewed, extended, supplemented or otherwise modified from time to time in
accordance with the terms hereof (including any supplements executed in
connection with the issuance of any Series of Second Lien Debt under the Second
Lien Indenture) unless restricted by the terms of this Agreement, and any credit
agreement, loan agreement, note agreement, promissory note, indenture or any
other agreement or instrument evidencing or governing the terms of any Second
Lien Substitute Facility.

 

“Second Lien Indenture Notes” means (i) the 8.625% Senior Secured Notes due 2020
issued under the Second Lien Indenture on the date hereof, and (ii) any
Additional Notes for which the requirements of Section 3.8 of the Second Lien
Collateral Trust Agreement have been satisfied.

 

“Second Lien Obligations” means Second Lien Debt and all other Obligations in
respect thereof.  Notwithstanding any other provision hereof, the term “Second
Lien Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Second Lien Indenture and the other Second

 

12

--------------------------------------------------------------------------------


 

Lien Documents, whether incurred before or after commencement of an Insolvency
or Liquidation Proceeding and whether or not allowable in an Insolvency or
Liquidation Proceeding.

 

“Second Lien Purchasers” has the meaning assigned to such term in Section 3.06.

 

“Second Lien Representative” means (a) in the case of the Second Lien Indenture
Notes, the Second Lien Trustee, and (b) in the case of any other Series of
Second Lien Debt, the trustee, agent or representative of the holders of such
Series of Second Lien Debt who (a) is appointed as a Second Lien Representative
(for purposes related to the administration of the security documents) pursuant
to the indenture, credit agreement or other agreement governing such Series of
Second Lien Debt, together with its successors in such capacity, and (b) has
become party to the Second Lien Collateral Trust Agreement by executing a
joinder in the form required under the Second Lien Collateral Trust Agreement.

 

“Second Lien Secured Parties” means the Indenture Second Lien Secured Parties
and the Additional Second Lien Secured Parties.

 

“Second Lien Security Documents” means the Indenture Second Lien Security
Documents and the Additional Second Lien Security Documents.

 

“Second Lien Standstill Period” has the meaning assigned to such term in
Section 3.02(a)(i).

 

“Second Lien Substitute Facility” means any facility with respect to which the
requirements contained in Section 4.04(a) of this Agreement have been satisfied
and that is permitted to be incurred pursuant to the Priority Lien Documents,
the proceeds of which are used to, among other things, Replace the Second Lien
Indenture and/or any Additional Second Lien Debt Facility then in existence. 
For the avoidance of doubt, no Second Lien Substitute Facility shall be required
to be evidenced by notes or other instruments and may be a facility evidenced or
governed by a credit agreement, loan agreement, note agreement, promissory note,
indenture or any other agreement or instrument; provided that any such Second
Lien Substitute Facility shall be subject to the terms of this Agreement for all
purposes (including the lien priority as set forth herein as of the date hereof)
as the other Liens securing the Second Lien Obligations are subject to under
this Agreement.

 

“Second Lien Trustee” means the Original Second Lien Trustee, and, from and
after the date of execution and delivery of the Second Lien Substitute Facility,
the agent, collateral agent, trustee or other representative of the lenders or
other holders of the indebtedness and other obligations evidenced thereunder or
governed thereby, together with its successors in such capacity.

 

“Secured Debt Documents” means the Priority Lien Documents, the Second Lien
Documents and the Third Lien Documents.

 

“Secured Debt Representative” means the Priority Lien Agent, the Second Lien
Collateral Trustee and the Third Lien Collateral Trustee.

 

“Secured Obligations” means the Priority Lien Obligations, the Second Lien
Obligations and the Third Lien Obligations.

 

“Secured Parties” means the Priority Lien Secured Parties, the Second Lien
Secured Parties and the Third Lien Secured Parties.

 

“Security Documents” means the Priority Lien Security Documents, the Second Lien
Security Documents and the Third Lien Security Documents.

 

13

--------------------------------------------------------------------------------


 

“Series of Second Lien Debt” means, severally, the Second Lien Indenture Notes
and each other issue or series of Second Lien Debt (including any Additional
Second Lien Debt Facility) for which a single transfer register is maintained.

 

“Series of Secured Debt” means the Priority Lien Debt, each Series of Second
Lien Debt and each Series of Third Lien Debt.

 

“Series of Third Lien Debt” means, severally, the Initial Third Lien Debt
Facility and each other issue or series of Third Lien Debt (including any
Additional Third Lien Debt Facility) for which a single transfer register is
maintained.

 

“subsidiary” means, with respect to any specified Person: (1) any corporation,
association, limited liability company or other business entity (other than a
partnership) of which more than 50% of the total voting power of Voting Stock is
at the time owned or controlled, directly or through another subsidiary, by that
Person or one or more of the other subsidiaries of that Person (or a combination
thereof); and (2) any partnership (a) the sole general partner or the managing
general partner of which is such Person or a subsidiary of such Person or
(b) the only general partners of which are that Person or one or more
subsidiaries of that Person (or any combination thereof), or (c) as to which
such Person and its subsidiaries are entitled to receive more than 50% of the
assets of such partnership upon its dissolution.

 

“Standstill Period” means the Second Lien Standstill Period, the Third Lien
First Standstill Period and the Third Lien Second Standstill Period, as
applicable.

 

“Third Lien” means a Lien granted by a Third Lien Document to the Third Lien
Collateral Trustee, at any time, upon any Collateral by any Grantor to secure
Third Lien Obligations (including Liens on such Collateral under the security
documents associated with any Third Lien Substitute Facility).

 

“Third Lien Collateral” shall mean all “Collateral”, as defined in any Third
Lien Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Third Lien
Obligations.

 

“Third Lien Collateral Trust Agreement” means from and after the date of
execution and delivery of the Initial Third Lien Debt Facility, a collateral
trust agreement entered into among Halcón, the other Grantors, the Third Lien
Trustee, the other Third Lien Representatives and the Third Lien Collateral
Trustee, as amended, restated, adjusted, waived, renewed, extended, supplemented
or otherwise modified from time to time, in accordance with each applicable
Third Lien Document.

 

“Third Lien Collateral Trustee” means from and after the date of execution and
delivery of the Initial Third Lien Debt Facility, the agent, collateral agent,
trustee or other representative of the lenders or other holders of the
indebtedness and other obligations evidence thereunder or governed thereby, in
each case, together with its successors in such capacity.

 

“Third Lien Debt” means indebtedness under the Initial Third Lien Debt Facility
and indebtedness incurred under any Additional Third Lien Documents and with
respect to which the requirements of Section 4.04(c) have been satisfied, and
all indebtedness incurred under any Third Lien Substitute Facility.

 

“Third Lien Documents” means the Initial Third Lien Documents, the Additional
Third Lien Documents and all other loan documents, notes, guarantees,
instruments and agreements governing or evidencing any Third Lien Substitute
Facility.

 

14

--------------------------------------------------------------------------------


 

“Third Lien First Standstill Period” has the meaning assigned to such term in
Section 3.02(a)(ii).

 

“Third Lien Obligations” means Third Lien Debt and all other Obligations in
respect thereof.  Notwithstanding any other provision hereof, the term “Third
Lien Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Third Lien Documents, whether incurred before or after
commencement of an Insolvency or Liquidation Proceeding.

 

“Third Lien Representative” means (a) in the case of the Initial Third Lien Debt
Facility, the Third Lien Trustee and (b) in the case of any Series of Third Lien
Debt, the trustee, agent or representative of the holders of such Series of
Third Lien Debt who (i) is appointed as a Third Lien Representative (for
purposes related to the administration of the security documents) pursuant to
the indenture, credit agreement or other agreement governing such Series of
Third Lien Debt, together with its successors in such capacity, and (ii) has
become party to the Third Lien Collateral Trust Agreement by executing a joinder
in the form required under the Third Lien Collateral Trust Agreement.

 

“Third Lien Second Standstill Period” has the meaning assigned to such term in
Section 3.02(b).

 

“Third Lien Secured Parties” means the Initial Third Lien Secured Parties and
the Additional Third Lien Secured Parties.

 

“Third Lien Security Documents” means the Initial Third Lien Secured Documents
and the Additional Third Lien Security Documents.

 

“Third Lien Substitute Facility” means any facility with respect to which the
requirements contained in Section 4.04(a) of this Agreement have been satisfied
and that is permitted to be incurred pursuant to the Priority Lien Documents and
the Second Lien Documents, the proceeds of which are used to, among other
things, Replace any Initial Third Lien Debt Facility and/or Additional Third
Lien Debt Facility then in existence.  For the avoidance of doubt, no Third Lien
Substitute Facility shall be required to be evidenced by notes or other
instruments and may be a facility evidenced or governed by a credit agreement,
loan agreement, note agreement, promissory note, indenture or any other
agreement or instrument; provided that any such Third Lien Substitute Facility
shall be subject to the terms of this Agreement for all purposes (including the
lien priority as set forth herein as of the date hereof) as the other Liens
securing the Third Lien Obligations are subject to under this Agreement.

 

“Third Lien Trustee” means, from and after the date of execution and delivery of
the Initial Third Lien Debt Facility or Third Lien Substitute Facility, the
agent, collateral agent, trustee or other representative of the lenders or other
holders of the indebtedness and other obligations evidenced thereunder or
governed thereby, together with its successors in such capacity.

 

“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as
in effect on the date hereof.

 

“Treasury Management Arrangement” means any agreement or other arrangement
governing the provision of treasury or cash management services, including
deposit accounts, overdraft, credit or debit card, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors of such Person.

 

15

--------------------------------------------------------------------------------


 

ARTICLE II
LIEN PRIORITIES

 

Section 2.01                             Relative Priorities.  (a) The grant of
the Priority Liens pursuant to the Priority Lien Documents, the grant of the
Second Liens pursuant to the Second Lien Documents and the grant of the Third
Liens pursuant to the Third Lien Documents create three separate and distinct
Liens on the Collateral.

 

(b)                                 Notwithstanding anything contained in this
Agreement, the Priority Lien Documents, the Second Lien Documents, the Third
Lien Documents or any other agreement or instrument or operation of law to the
contrary, or any other circumstance whatsoever and irrespective of (i) how a
Lien was acquired (whether by grant, possession, statute, operation of law,
subrogation, or otherwise), (ii) the time, manner, or order of the grant,
attachment or perfection of a Lien, (iii) any conflicting provision of the New
York UCC or other applicable law, (iv) any defect in, or non-perfection, setting
aside, or avoidance of, a Lien or a Priority Lien Document, a Second Lien
Document or a Third Lien Document, (v) the modification of a Priority Lien
Obligation, a Second Lien Obligation or a Third Lien Obligation, or (vi) the
subordination of a Lien on Collateral securing a Priority Lien Obligation to a
Lien securing another obligation of Halcón or other Person that is permitted
under the Priority Lien Documents as in effect on the date hereof or securing a
DIP Financing, each of the Second Lien Collateral Trustee, on behalf of itself
and the other Second Lien Secured Parties, and the Third Lien Collateral
Trustee, on behalf of itself and the other Third Lien Secured Parties, hereby
agrees that (i) any Priority Lien on any Collateral now or hereafter held by or
for the benefit of any Priority Lien Secured Party shall be senior in right,
priority, operation, effect and all other respects to (A) any and all Second
Liens on any Collateral and (B) any and all Third Liens on any Collateral,
(ii) any Second Lien on any Collateral now or hereafter held by or for the
benefit of any Second Lien Secured Party shall be (A) junior and subordinate in
right, priority, operation, effect and all other respects to any and all
Priority Liens on any Collateral, in any case, subject to the Priority Lien Cap
as provided herein and (B) senior in right, priority, operation, effect and all
other respects to any and all Third Liens on any Collateral and (iii) any Third
Lien on any Collateral now or hereafter held by or for the benefit of any Third
Lien Secured Party shall be junior and subordinate in right, priority,
operation, effect and all other respects to (A) any and all Priority Liens on
any Collateral, in any case, subject to the Priority Lien Cap as provided herein
and (B) any and all Second Liens on any Collateral.

 

(c)                                  It is acknowledged that, subject to the
Priority Lien Cap (as provided herein), (i) the aggregate amount of the Priority
Lien Obligations may be increased from time to time pursuant to the terms of the
Priority Lien Documents, (ii) a portion of the Priority Lien Obligations
consists or may consist of indebtedness that is revolving in nature, and the
amount thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and (iii) (A) the Priority
Lien Documents may be replaced, restated, supplemented, restructured or
otherwise amended or modified from time to time and (B) the Priority Lien
Obligations may be increased, extended, renewed, replaced, restated,
supplemented, restructured, repaid, refunded, refinanced or otherwise amended or
modified from time to time, in the case of the foregoing (A) and (B) all without
affecting the subordination of the Second Liens or Third Liens hereunder or the
provisions of this Agreement defining the relative rights of the Priority Lien
Secured Parties, the Second Lien Secured Parties and the Third Lien Secured
Parties.  The lien priorities provided for herein shall not be altered or
otherwise affected by any amendment, modification, supplement, extension,
increase, renewal, restatement or Replacement of either the Priority Lien
Obligations (or any part thereof), the Second Lien Obligations (or any part
thereof) or the Third Lien Obligations (or any part thereof), by the release of
any Collateral or of any guarantees for any Priority Lien Obligations or by any
action that any Secured Debt Representative or Secured Party may take or fail to
take in respect of any Collateral.

 

16

--------------------------------------------------------------------------------


 

Section 2.02                             Prohibition on Marshalling, Etc. 
(a) Until the Discharge of Priority Lien Obligations, the Second Lien Collateral
Trustee will not assert any marshalling, appraisal, valuation, or other similar
right that may otherwise be available to a junior secured creditor.

 

(b)                                 Until the Discharge of Priority Lien
Obligations and the Discharge of Second Lien Obligations, the Third Lien
Collateral Trustee will not assert any marshalling, appraisal, valuation, or
other similar right that may otherwise be available to a junior secured
creditor.

 

Section 2.03                             No New Liens.  The parties hereto agree
that, (a) so long as the Discharge of Priority Lien Obligations has not
occurred, none of the Grantors shall, nor shall any Grantor permit any of its
subsidiaries to, (i) grant or permit any additional Liens on any asset of a
Grantor to secure any Third Lien Obligation, or take any action to perfect any
additional Liens, unless it has granted, or substantially concurrently therewith
grants (or offers to grant), a Lien on such asset of such Grantor to secure
(A) the Priority Lien Obligations and has taken all actions required to perfect
such Liens and (B) the Second Lien Obligations and has taken all actions
required to perfect such Liens; provided, however, the refusal or inability of
the Priority Lien Agent or the Second Lien Collateral Trustee to accept such
Lien will not prevent the Third Lien Collateral Trustee from taking the Lien,
(ii) grant or permit any additional Liens on any asset of a Grantor to secure
any Second Lien Obligation, or take any action to perfect any additional Liens,
unless it has granted, or substantially concurrently therewith grants (or offers
to grant), a Lien on such asset of such Grantor to secure (A) the Priority Lien
Obligations and has taken all actions required to perfect such Liens and (B) the
Third Lien Obligations and has taken all actions required to perfect such Liens;
provided, however, the refusal or inability of the Priority Lien Agent or the
Third Lien Collateral Trustee to accept such Lien will not prevent the Second
Lien Collateral Trustee from taking the Lien or (iii) grant or permit any
additional Liens on any asset of a Grantor to secure any Priority Lien
Obligation, or take any action to perfect any additional Liens, unless it has
granted, or substantially concurrently therewith grants (or offers to grant), a
Lien on such asset of such Grantor to secure (A) the Second Lien Obligations and
has taken all actions required to perfect such Liens and (B) the Third Lien
Obligations and has taken all actions required to perfect such Liens; provided,
however, the refusal or inability of the Second Lien Collateral Trustee or the
Third Lien Collateral Trustee to accept such Lien will not prevent the Priority
Lien Agent from taking the Lien and (b) after the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations, none of the
Grantors shall, nor shall any Grantor permit any of its subsidiaries to,
(i) grant or permit any additional Liens on any asset of a Grantor to secure any
Second Lien Obligation, or take any action to perfect any additional Liens,
unless it has granted, or substantially concurrently therewith grants (or offers
to grant), a Lien on such asset of such Grantor to secure the Third Lien
Obligations; provided, however, the refusal or inability of the Third Lien
Collateral Trustee to accept such Lien will not prevent the Second Lien
Collateral Trustee from taking the Lien or (ii) grant or permit any additional
Liens on any asset of a Grantor to secure any Third Lien Obligations unless it
has granted, or substantially concurrently therewith grants (or offers to
grant), a Lien on such asset of a Grantor to secure the Second Lien Obligations
and has taken all actions required to perfect such Liens; provided, however, the
refusal or inability of the Second Lien Collateral Trustee to accept such Lien
will not prevent the Third Lien Collateral Trustee from taking the Lien, with
each such Lien as described in clauses (a) and (b) of this Section 2.03 to be
subject to the provisions of this Agreement.  To the extent that the provisions
of the immediately preceding sentence are not complied with for any reason,
without limiting any other right or remedy available to the Priority Lien Agent,
the other Priority Lien Secured Parties, the Second Lien Collateral Trustee or
the other Second Lien Secured Parties, each of the Second Lien Collateral
Trustee, for itself and on behalf of the other Second Lien Secured Parties and
the Third Lien Collateral Trustee, for itself and on behalf of the other Third
Lien Secured Parties, agrees that any amounts received by or distributed to any
Second Lien Secured Party or Third Lien Secured Party, as applicable, pursuant
to or as a result of any Lien granted in contravention of this Section 2.03
shall be subject to Section 3.05(b).

 

17

--------------------------------------------------------------------------------


 

Section 2.04                             Similar Collateral and Agreements.  The
parties hereto acknowledge and agree that it is their intention that the
Priority Lien Collateral, the Second Lien Collateral and the Third Lien
Collateral be identical.  In furtherance of the foregoing, the parties hereto
agree (a) to cooperate in good faith in order to determine, upon any reasonable
request by the Priority Lien Agent, the Second Lien Collateral Trustee or the
Third Lien Collateral Trustee, the specific assets included in the Priority Lien
Collateral, the Second Lien Collateral and the Third Lien Collateral, the steps
taken to perfect the Priority Liens, the Second Liens and the Third Liens
thereon and the identity of the respective parties obligated under the Priority
Lien Documents, the Second Lien Documents and the Third Lien Documents in
respect of the Priority Lien Obligations, the Second Lien Obligations and the
Third Lien Obligations, respectively, (b) that the Second Lien Security
Documents creating Liens on the Collateral shall be in all material respects the
same forms of documents as the respective Priority Lien Security Documents
creating Liens on the Collateral other than (i) with respect to the priority
nature of the Liens created thereunder in such Collateral, (ii) such other
modifications to such Second Lien Security Documents which are less restrictive
than the corresponding Priority Lien Security Documents, (iii) provisions in the
Second Lien Security Documents which are solely applicable to the rights and
duties of the Second Lien Collateral Trustee and/or the Second Lien Trustee, and
(iv) with such deletions or modifications of representations, warranties and
covenants as are customary with respect to security documents establishing Liens
securing publicly traded debt securities, (c) that the Third Lien Security
Documents creating Liens on the Collateral shall be in all material respects the
same forms of documents as the respective Priority Lien Security Documents and
Second Lien Security Documents creating Liens on the Collateral other than
(i) with respect to the priority nature of the Liens created thereunder in such
Collateral, (ii) such other modifications to such Third Lien Security Documents
which are less restrictive than the corresponding Priority Lien Security
Documents and Second Lien Security Documents, (iii) provisions in the Third Lien
Security Documents which are solely applicable to the rights and duties of the
Third Lien Collateral Trustee, and (iv) with such deletions or modifications of
representations, warranties and covenants as are customary with respect to
security documents establishing Liens securing publicly traded debt securities,
(d) that at no time shall there be any Grantor that is an obligor in respect of
the Second Lien Obligations that is not also an obligor in respect of the
Priority Lien Obligations and (e) that at no time shall there be any Grantor
that is an obligor in respect of the Third Lien Obligations that is not also an
obligor in respect of the Priority Lien Obligations and the Second Lien
Obligations.

 

Section 2.05                             No Duties of Priority Lien Agent.  Each
of the Second Lien Collateral Trustee, for itself and on behalf of each Second
Lien Secured Party, and the Third Lien Collateral Trustee, for itself and on
behalf of each Third Lien Secured Party, acknowledges and agrees that neither
the Priority Lien Agent nor any other Priority Lien Secured Party shall have any
duties or other obligations to any such Second Lien Secured Party or Third Lien
Secured Party with respect to any Collateral, other than to transfer to the
Second Lien Collateral Trustee any remaining Collateral and any proceeds of the
sale or other Disposition of any such Collateral remaining in its possession
following the associated Discharge of Priority Lien Obligations, in each case
without representation or warranty on the part of the Priority Lien Agent or any
Priority Lien Secured Party.  In furtherance of the foregoing, each Second Lien
Secured Party and Third Lien Secured Party acknowledges and agrees that until
the Discharge of Priority Lien Obligations (subject to the terms of
Section 3.02, including the rights of the Second Lien Secured Parties and the
Third Lien Secured Parties following the expiration of any applicable Standstill
Period), the Priority Lien Agent shall be entitled, for the benefit of the
Priority Lien Secured Parties, to sell, transfer or otherwise Dispose of or deal
with such Collateral, as provided herein and in the Priority Lien Documents,
without regard to (a) any Second Lien or any rights to which the Second Lien
Collateral Trustee or any Second Lien Secured Party would otherwise be entitled
as a result of such Second Lien or (b) any Third Lien or any rights to which the
Third Lien Collateral Trustee or any Third Lien Secured Party would otherwise be
entitled as a result of such Third Lien.  Without limiting the foregoing, each
Second Lien Secured Party and Third Lien Secured Party agrees that neither the
Priority Lien Agent nor any other Priority Lien Secured Party shall have any
duty or obligation first to marshal or realize upon any type of

 

18

--------------------------------------------------------------------------------


 

Collateral, or to sell, Dispose of or otherwise liquidate all or any portion of
such Collateral, in any manner that would maximize the return to the Second Lien
Secured Parties or the Third Lien Secured Parties, notwithstanding that the
order and timing of any such realization, sale, Disposition or liquidation may
affect the amount of proceeds actually received by the Second Lien Secured
Parties or the Third Lien Secured Parties, as applicable, from such realization,
sale, Disposition or liquidation.  Each of the Second Lien Secured Parties and
Third Lien Secured Parties waives any claim such Second Lien Secured Party or
Third Lien Secured Party may now or hereafter have against the Priority Lien
Agent or any other Priority Lien Secured Party arising out of any actions which
the Priority Lien Agent or the Priority Lien Secured Parties take or omit to
take (including actions with respect to the creation, perfection or continuation
of Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral,
and actions with respect to the collection of any claim for all or any part of
the Priority Lien Obligations from any account debtor, guarantor or any other
party) in accordance with this Agreement and the Priority Lien Documents or the
valuation, use, protection or release of any security for the Priority Lien
Obligations.

 

Section 2.06                             No Duties of Second Lien Collateral
Trustee.  The Third Lien Collateral Trustee, for itself and on behalf of each
Third Lien Secured Party, acknowledges and agrees that neither the Second Lien
Collateral Trustee nor any other Second Lien Secured Party shall have any duties
or other obligations to such Third Lien Secured Party with respect to any
Collateral, other than to transfer to the Third Lien Collateral Trustee any
remaining Collateral and any proceeds of the sale or other Disposition of any
such Collateral remaining in its possession following the associated Discharge
of Second Lien Obligations (provided such discharge of Second Lien Obligations
occurs after the Discharge of Priority Lien Obligations), in each case without
representation or warranty on the part of the Second Lien Collateral Trustee or
any Second Lien Secured Party.  In furtherance of the foregoing, each Third Lien
Secured Party acknowledges and agrees that after the Discharge of Priority Lien
Obligations and until the Discharge of Second Lien Obligations (subject to the
terms of Section 3.02, including the rights of the Third Lien Secured Parties
following expiration of the Third Lien Second Standstill Period), the Second
Lien Collateral Trustee shall be entitled, for the benefit of the Second Lien
Secured Parties, to sell, transfer or otherwise Dispose of or deal with such
Collateral, as provided herein and in the Second Lien Documents, without regard
to any Third Lien or any rights to which the Third Lien Collateral Trustee or
any Third Lien Secured Party would otherwise be entitled as a result of such
Third Lien.  Without limiting the foregoing, each Third Lien Secured Party
agrees that neither the Second Lien Collateral Trustee nor any other Second Lien
Secured Party shall have any duty or obligation first to marshal or realize upon
any type of Collateral, or to sell, Dispose of or otherwise liquidate all or any
portion of such Collateral, in any manner that would maximize the return to the
Third Lien Secured Parties, notwithstanding that the order and timing of any
such realization, sale, Disposition or liquidation may affect the amount of
proceeds actually received by the Third Lien Secured Parties from such
realization, sale, Disposition or liquidation.  Following the Discharge of
Second Lien Obligations, the Third Lien Collateral Trustee and the other Third
Lien Secured Parties may, subject to any other agreements binding on the Third
Lien Collateral Trustee or such other Third Lien Secured Parties, assert their
rights under the New York UCC or otherwise to any proceeds remaining following a
sale, Disposition or other liquidation of Collateral by, or on behalf of the
Third Lien Secured Parties.  Each of the Third Lien Secured Parties waives any
claim such Third Lien Secured Party may now or hereafter have against the Second
Lien Collateral Trustee or any other Second Lien Secured Party arising out of
any actions which the Second Lien Collateral Trustee or the Second Lien Secured
Parties take or omit to take (including actions with respect to the creation,
perfection or continuation of Liens on any Collateral, actions with respect to
the foreclosure upon, sale, release or depreciation of, or failure to realize
upon, any of the Collateral, and actions with respect to the collection of any
claim for all or any part of the Second Lien Obligations from any account
debtor, guarantor or any other party) in accordance with this Agreement and the
Second Lien Documents or the valuation, use, protection or release of any
security for the Second Lien Obligations.

 

19

--------------------------------------------------------------------------------


 

ARTICLE III
ENFORCEMENT RIGHTS; PURCHASE OPTION

 

Section 3.01                             Limitation on Enforcement Action. 
(a) Prior to the Discharge of Priority Lien Obligations, each of the Second Lien
Collateral Trustee, for itself and on behalf of each Second Lien Secured Party,
and the Third Lien Collateral Trustee, for itself and on behalf of each Third
Lien Secured Party, hereby agrees that, subject to Section 3.05(b) and
Section 4.07, none of the Second Lien Collateral Trustee, any other Second Lien
Secured Party, the Third Lien Collateral Trustee or any other Third Lien Secured
Party shall commence any judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
its interest in or realize upon, or take any other action available to it in
respect of, any Collateral under any Second Lien Security Document or Third Lien
Security Document, as applicable, applicable law or otherwise (including but not
limited to any right of setoff), it being agreed that only the Priority Lien
Agent, acting in accordance with the applicable Priority Lien Documents, shall
have the exclusive right (and whether or not any Insolvency or Liquidation
Proceeding has been commenced), to take any such actions or exercise any such
remedies, in each case, without any consultation with or the consent of the
Second Lien Collateral Trustee, any other Second Lien Secured Party, the Third
Lien Collateral Trustee or any other Third Lien Secured Party.  In exercising
rights and remedies with respect to the Collateral, the Priority Lien Agent and
the other Priority Lien Secured Parties may enforce the provisions of the
Priority Lien Documents and exercise remedies thereunder, all in such order and
in such manner as they may determine in their sole discretion and regardless of
whether such exercise and enforcement is adverse to the interest of any Second
Lien Secured Party or Third Lien Secured Party.  Such exercise and enforcement
shall include the rights of an agent appointed by them to Dispose of Collateral
upon foreclosure, to incur expenses in connection with any such Disposition and
to exercise all the rights and remedies of a secured creditor under the Uniform
Commercial Code, the Bankruptcy Code or any other Bankruptcy Law.  Without
limiting the generality of the foregoing, the Priority Lien Agent will have the
exclusive right to deal with that portion of the Collateral consisting of
deposit accounts and securities accounts (collectively “Accounts”), including
exercising rights under control agreements with respect to such Accounts.  Each
of the Second Lien Collateral Trustee, for itself and on behalf of the other
Second Lien Secured Parties and the Third Lien Collateral Trustee, for itself
and on behalf of the other Third Lien Secured Parties, hereby acknowledges and
agrees that no covenant, agreement or restriction contained in any Second Lien
Security Document, any other Second Lien Document, any Third Lien Security
Document or any other Third Lien Document, as applicable, shall be deemed to
restrict in any way the rights and remedies of the Priority Lien Agent or the
other Priority Lien Secured Parties with respect to the Collateral as set forth
in this Agreement.  Notwithstanding the foregoing, subject to Section 3.05, each
of the Second Lien Collateral Trustee, on behalf of the Second Lien Secured
Parties, and the Third Lien Collateral Trustee, on behalf of the Third Lien
Secured Parties, may, but will have no obligation to, take all such actions (not
adverse to the Priority Liens or the rights of the Priority Lien Agent and the
Priority Lien Secured Parties) it deems necessary to perfect or continue the
perfection of the Second Liens in the Collateral or to create, preserve or
protect (but not enforce) the Second Liens in the Collateral or to perfect or
continue the perfection of the Third Liens in the Collateral or to create,
preserve or protect (but not enforce) the Third Liens in the Collateral, as
applicable.  Nothing herein shall limit the right or ability of the Second Lien
Secured Parties or any Third Lien Secured Parties to (i) purchase (by credit bid
or otherwise) all or any portion of the Collateral in connection with any
enforcement of remedies by the Priority Lien Agent to the extent that, and so
long as, the Priority Lien Secured Parties receive payment in full in cash of
all Priority Lien Obligations after giving effect thereto or (ii) file a proof
of claim with respect to the Second Lien Obligations or the Third Lien
Obligations, as applicable.

 

(b)                                 Following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations, the Third
Lien Collateral Trustee, for itself and on behalf of each Third Lien

 

20

--------------------------------------------------------------------------------


 

Secured Party, hereby agrees that, subject to Section 3.05(b) and Section 4.07,
neither the Third Lien Collateral Trustee nor any other Third Lien Secured Party
shall commence any judicial or nonjudicial foreclosure proceedings with respect
to, seek to have a trustee, receiver, liquidator or similar official appointed
for or over, attempt any action to take possession of, exercise any right,
remedy or power with respect to, or otherwise take any action to enforce its
interest in or realize upon, or take any other action available to it in respect
of, any Collateral under any Third Lien Security Document, applicable law or
otherwise (including but not limited to any right of setoff), it being agreed
that only the Second Lien Collateral Trustee, acting in accordance with the
applicable Second Lien Documents, shall have the exclusive right (and whether or
not any Insolvency or Liquidation Proceeding has been commenced), to take any
such actions or exercise any such remedies, in each case, without any
consultation with or the consent of the Third Lien Collateral Trustee or any
other Third Lien Secured Party.  In exercising rights and remedies with respect
to the Collateral, the Second Lien Collateral Trustee and the other Second Lien
Secured Parties may enforce the provisions of the Second Lien Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in their sole discretion and regardless of whether such exercise and
enforcement is adverse to the interest of any Third Lien Secured Party.  Such
exercise and enforcement shall include the rights of an agent appointed by them
to Dispose of Collateral upon foreclosure, to incur expenses in connection with
any such Disposition and to exercise all the rights and remedies of a secured
creditor under the Uniform Commercial Code, the Bankruptcy Code or any other
Bankruptcy Law.  Without limiting the generality of the foregoing, the Second
Lien Collateral Trustee will have the exclusive right to deal with the Accounts,
including exercising rights under control agreements with respect to such
Accounts.  The Third Lien Collateral Trustee, for itself and on behalf of the
other Third Lien Secured Parties, hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Third Lien Security Document
or any other Third Lien Document shall be deemed to restrict in any way the
rights and remedies of the Second Lien Collateral Trustee or the other Second
Lien Secured Parties with respect to the Collateral as set forth in this
Agreement.  Notwithstanding the foregoing, subject to Section 3.05, the Third
Lien Collateral Trustee may, but will have no obligation to, on behalf of the
Third Lien Secured Parties, take all such actions (not adverse to the Second
Liens or the rights of the Second Lien Collateral Trustee and the Second Lien
Secured Parties) it deems necessary to perfect or continue the perfection of the
Third Liens in the Collateral or to create, preserve or protect (but not
enforce) the Third Liens in the Collateral.

 

Section 3.02                             Standstill Periods; Permitted
Enforcement Action.  (a) Prior to the Discharge of Priority Lien Obligations and
notwithstanding the foregoing Section 3.01, both before and during an Insolvency
or Liquidation Proceeding:

 

(i)                                     after a period of 180 days has elapsed
(which period will be tolled during any period in which the Priority Lien Agent
is not entitled, on behalf of the Priority Lien Secured Parties, to enforce or
exercise any rights or remedies with respect to any Collateral as a result of
(A) any injunction issued by a court of competent jurisdiction or (B) the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding)
since the date on which the Second Lien Collateral Trustee has delivered to the
Priority Lien Agent written notice of the acceleration of any Second Lien Debt
(the “Second Lien Standstill Period”), the Second Lien Collateral Trustee and
the other Second Lien Secured Parties may enforce or exercise any rights or
remedies with respect to any Collateral; provided, however that notwithstanding
the expiration of the Second Lien Standstill Period or anything in the Second
Lien Collateral Trust Agreement to the contrary, in no event may the Second Lien
Collateral Trustee or any other Second Lien Secured Party enforce or exercise
any rights or remedies with respect to any Collateral, or commence, join with
any Person at any time in commencing, or petition for or vote in favor of any
resolution for, any such action or proceeding, if the Priority Lien Agent on
behalf of the Priority Lien Secured Parties or any other Priority Lien Secured
Party shall have commenced, and shall be diligently pursuing (or shall have
sought or requested relief from, or modification of, the automatic stay or any
other stay or other prohibition in any Insolvency or Liquidation Proceeding to
enable the commencement and

 

21

--------------------------------------------------------------------------------


 

pursuit thereof), the enforcement or exercise of any rights or remedies with
respect to the Collateral or any such action or proceeding (prompt written
notice thereof to be given to the Second Lien Representatives by the Priority
Lien Agent); provided, further, that, at any time after the expiration of the
Second Lien Standstill Period, if neither the Priority Lien Agent nor any other
Priority Lien Secured Party shall have commenced and be diligently pursuing (or
shall have sought or requested relief from, or modification of, the automatic
stay or any other stay or other prohibition in any Insolvency or Liquidation
Proceeding to enable the commencement and pursuit thereof) the enforcement or
exercise of any rights or remedies with respect to any material portion of the
Collateral or any such action or proceeding, and the Second Lien Collateral
Trustee shall have commenced the enforcement or exercise of any rights or
remedies with respect to any material portion of the Collateral or any such
action or proceeding, then for so long as the Second Lien Collateral Trustee is
diligently pursuing such rights or remedies, none of any Priority Lien Secured
Party, the Priority Lien Agent, any Third Lien Secured Party or the Third Lien
Collateral Trustee shall take any action of a similar nature with respect to
such Collateral, or commence, join with any Person at any time in commencing, or
petition for or vote in favor of any resolution for, any such action or
proceeding; and

 

(ii)                                  after a period of 270 days has elapsed
(which period will be tolled during any period in which the Priority Lien Agent
is not entitled, on behalf of the Priority Lien Secured Parties, to enforce or
exercise any rights or remedies with respect to any Collateral as a result of
(A) any injunction issued by a court of competent jurisdiction or (B) the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding)
since the date on which the Third Lien Collateral Trustee has delivered to the
Priority Lien Agent written notice of the acceleration of any Third Lien Debt
(the “Third Lien First Standstill Period”), the Third Lien Collateral Trustee
and the other Third Lien Secured Parties may enforce or exercise any rights or
remedies with respect to any Collateral; provided, however that notwithstanding
the expiration of the Third Lien First Standstill Period or anything in the
Third Lien Collateral Trust Agreement to the contrary, in no event may the Third
Lien Collateral Trustee or any other Third Lien Secured Party enforce or
exercise any rights or remedies with respect to any Collateral, or commence,
join with any Person at any time in commencing, or petition for or vote in favor
of any resolution for, any such action or proceeding, if (I) the Priority Lien
Agent on behalf of the Priority Lien Secured Parties or any other Priority Lien
Secured Party or (II) the Second Lien Collateral Trustee on behalf of the Second
Lien Secured Parties or any other Second Lien Secured Party shall have
commenced, and shall be diligently pursuing (or shall have sought or requested
relief from, or modification of, the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding to enable the commencement and pursuit
thereof), the enforcement or exercise of any rights or remedies with respect to
the Collateral or any such action or proceeding (prompt written notice thereof
to be given to the Third Lien Representatives by the Priority Lien Agent or the
Second Lien Collateral Trustee, as applicable); provided, further, that, at any
time after the expiration of the Third Lien First Standstill Period, if none of
any Priority Lien Secured Party, the Priority Lien Agent, any Second Lien
Secured Party or the Second Lien Collateral Trustee shall have commenced and be
diligently pursuing the enforcement or exercise of any rights or remedies with
respect to any material portion of the Collateral or any such action or
proceeding, and the Third Lien Collateral Trustee shall have commenced the
enforcement or exercise of any rights or remedies with respect to any material
portion of the Collateral or any such action or proceeding, then for so long as
the Third Lien Collateral Trustee is diligently pursuing such rights or
remedies, none of any Priority Lien Secured Party, the Priority Lien Agent, any
Second Lien Secured Party or the Second Lien Collateral Trustee shall take any
action of a similar nature with respect to such Collateral, or commence, join
with any Person at any time in commencing, or petition for or vote in favor of
any resolution for, any such action or proceeding.

 

(b)                                 Following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations and
notwithstanding the foregoing Section 3.01, both before and during an Insolvency
or Liquidation Proceeding, after a period of 180 days has elapsed (which period
will be tolled

 

22

--------------------------------------------------------------------------------


 

during any period in which the Second Lien Collateral Trustee is not entitled,
on behalf of the Second Lien Secured Parties, to enforce or exercise any rights
or remedies with respect to any Collateral as a result of (A) any injunction
issued by a court of competent jurisdiction or (B) the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding) since the date on which
the Third Lien Collateral Trustee has delivered to the Second Lien Collateral
Trustee written notice of the acceleration of any Third Lien Debt (the “Third
Lien Second Standstill Period”), the Third Lien Collateral Trustee and the other
Third Lien Secured Parties may enforce or exercise any rights or remedies with
respect to any Collateral; provided, however that notwithstanding the expiration
of the Third Lien Second Standstill Period or anything in the Third Lien
Collateral Trust Agreement to the contrary, in no event may the Third Lien
Collateral Trustee or any other Third Lien Secured Party enforce or exercise any
rights or remedies with respect to any Collateral, or commence, join with any
Person at any time in commencing, or petition for or vote in favor of any
resolution for, any such action or proceeding, if the Second Lien Collateral
Trustee on behalf of the Second Lien Secured Parties or any other Second Lien
Secured Party shall have commenced, and shall be diligently pursuing (or shall
have sought or requested relief from, or modification of, the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding to enable the
commencement and pursuit thereof), the enforcement or exercise of any rights or
remedies with respect to the Collateral or any such action or proceeding (prompt
written notice thereof to be given to the Third Lien Representatives by the
Second Lien Collateral Trustee); provided, further, that, at any time after the
expiration of the Third Lien Second Standstill Period, if neither the Second
Lien Collateral Trustee nor any other Second Lien Secured Party shall have
commenced and be diligently pursuing the enforcement or exercise of any rights
or remedies with respect to any material portion of the Collateral or any such
action or proceeding, and the Third Lien Collateral Trustee shall have commenced
the enforcement or exercise of any rights or remedies with respect to any
material portion of the Collateral or any such action or proceeding, then for so
long as the Third Lien Collateral Trustee is diligently pursuing such rights or
remedies, neither any Second Lien Secured Party nor the Second Lien Collateral
Trustee shall take any action of a similar nature with respect to such
Collateral, or commence, join with any Person at any time in commencing, or
petition for or vote in favor of any resolution for, any such action or
proceeding.

 

Section 3.03                             Insurance.  (a) Unless and until the
Discharge of Priority Lien Obligations has occurred (subject to the terms of
Section 3.02, including the rights of the Second Lien Secured Parties and the
Third Lien Secured Parties following expiration of any applicable Standstill
Period), the Priority Lien Agent shall have the sole and exclusive right,
subject to the rights of the Grantors under the Priority Lien Documents, to
adjust and settle claims in respect of Collateral under any insurance policy in
the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting the Collateral.  Unless and until the Discharge of Priority Lien
Obligations has occurred, and subject to the rights of the Grantors under the
Priority Lien Documents, all proceeds of any such policy and any such award (or
any payments with respect to a deed in lieu of condemnation) in respect to the
Collateral shall be paid to the Priority Lien Agent pursuant to the terms of the
Priority Lien Documents (including for purposes of cash collateralization of
commitments, letters of credit and Hedging Obligations).  If the Second Lien
Collateral Trustee, any Second Lien Secured Party, the Third Lien Collateral
Trustee or any Third Lien Secured Party shall, at any time, receive any proceeds
of any such insurance policy or any such award or payment in contravention of
the foregoing, it shall pay such proceeds over to the Priority Lien Agent.  In
addition, if by virtue of being named as an additional insured or loss payee of
any insurance policy of any Grantor covering any of the Collateral, the Second
Lien Collateral Trustee, any other Second Lien Secured Party, the Third Lien
Collateral Trustee or any other Third Lien Secured Party shall have the right to
adjust or settle any claim under any such insurance policy, then unless and
until the Discharge of Priority Lien Obligations has occurred, the Second Lien
Collateral Trustee, any such Second Lien Secured Party, the Third Lien
Collateral Trustee and any such Third Lien Secured Party shall follow the
instructions of the Priority Lien Agent, or of the Grantors under the Priority
Lien Documents to the extent the Priority Lien Documents grant such Grantors the
right to

 

23

--------------------------------------------------------------------------------


 

adjust or settle such claims, with respect to such adjustment or settlement
(subject to the terms of Section 3.02, including the rights of the Second Lien
Secured Parties and the Third Lien Secured Parties following expiration of any
applicable Standstill Period).

 

(b)                                 Following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations (subject to
the terms of Section 3.02, including the rights of the Third Lien Secured
Parties following expiration of the Third Lien Second Standstill Period), the
Second Lien Collateral Trustee shall have the sole and exclusive right, subject
to the rights of the Grantors under the Second Lien Documents, to adjust and
settle claims in respect of Collateral under any insurance policy in the event
of any loss thereunder and to approve any award granted in any condemnation or
similar proceeding (or any deed in lieu of condemnation) affecting the
Collateral.  Unless and until the Discharge of Second Lien Obligations has
occurred, and subject to the rights of the Grantors under the Second Lien
Documents, all proceeds of any such policy and any such award (or any payments
with respect to a deed in lieu of condemnation) in respect to the Collateral
shall be paid to the Second Lien Collateral Trustee pursuant to the terms of the
Second Lien Documents and, after the Discharge of Second Lien Obligations has
occurred, to the Third Lien Collateral Trustee to the extent required under the
Third Lien Documents and then, to the extent no Third Lien Obligations are
outstanding, to the owner of the subject property, to such other Person as may
be entitled thereto or as a court of competent jurisdiction may otherwise
direct.  If the Third Lien Collateral Trustee or any Third Lien Secured Party
shall, at any time following the Discharge of Priority Lien Obligations but
prior to the Discharge of Second Lien Obligations, receive any proceeds of any
such insurance policy or any such award or payment in contravention of the
foregoing, it shall pay such proceeds over to the Second Lien Collateral
Trustee.  In addition, if by virtue of being named as an additional insured or
loss payee of any insurance policy of any Grantor covering any of the
Collateral, the Third Lien Collateral Trustee or any other Third Lien Secured
Party shall have the right to adjust or settle any claim under any such
insurance policy, then unless and until the Discharge of Second Lien Obligations
has occurred, the Third Lien Collateral Trustee and any such Third Lien Secured
Party shall follow the instructions of the Second Lien Collateral Trustee, or of
the Grantors under the Second Lien Documents to the extent the Second Lien
Documents grant such Grantors the right to adjust or settle such claims, with
respect to such adjustment or settlement (subject to the terms of Section 3.02,
including the rights of the Third Lien Secured Parties following expiration of
the Third Lien Second Standstill Period).

 

Section 3.04     Notification of Release of Collateral.  Each of the Priority
Lien Agent, the Second Lien Collateral Trustee and the Third Lien Collateral
Trustee shall give the other Secured Debt Representatives prompt written notice
of the Disposition by it of, and Release by it of the Lien on, any Collateral. 
Such notice shall describe in reasonable detail the subject Collateral, the
parties involved in such Disposition or Release, the place, time manner and
method thereof, and the consideration, if any, received therefor; provided,
however, that the failure to give any such notice shall not in and of itself in
any way impair the effectiveness of any such Disposition or Release.

 

Section 3.05                             No Interference; Payment Over.

 

(a)                                 No Interference.  (i) The Second Lien
Collateral Trustee, for itself and on behalf of each Second Lien Secured Party,
agrees that each Second Lien Secured Party (i) will not take or cause to be
taken any action the purpose or effect of which is, or could be, to make any
Second Lien pari passu with, or to give such Second Lien Secured Party any
preference or priority relative to, any Priority Lien with respect to the
Collateral or any part thereof, (ii) will not challenge or question in any
proceeding the validity or enforceability of any Priority Lien Obligations or
Priority Lien Document, or the validity, attachment, perfection or priority of
any Priority Lien, or the validity or enforceability of the priorities, rights
or duties established by the provisions of this Agreement, (iii) will not take
or cause to be taken any action the purpose or effect of which is, or could be,
to interfere, hinder or delay, in any manner, whether

 

24

--------------------------------------------------------------------------------


 

by judicial proceedings or otherwise, any sale, transfer or other Disposition of
the Collateral by any Priority Lien Secured Party or the Priority Lien Agent
acting on their behalf, (iv) shall have no right to (A) direct the Priority Lien
Agent or any other Priority Lien Secured Party to exercise any right, remedy or
power with respect to any Collateral or (B) consent to the exercise by the
Priority Lien Agent or any other Priority Lien Secured Party of any right,
remedy or power with respect to any Collateral, (v) will not institute any suit
or assert in any suit or Insolvency or Liquidation Proceeding any claim against
the Priority Lien Agent or other Priority Lien Secured Party seeking damages
from or other relief by way of specific performance, instructions or otherwise
with respect to, and neither the Priority Lien Agent nor any other Priority Lien
Secured Party shall be liable for, any action taken or omitted to be taken by
the Priority Lien Agent or other Priority Lien Secured Party with respect to any
Priority Lien Collateral, (vi) will not seek, and hereby waives any right, to
have any Collateral or any part thereof marshaled upon any foreclosure or other
Disposition of such Collateral, (vii) will not attempt, directly or indirectly,
whether by judicial proceedings or otherwise, to challenge the enforceability of
any provision of this Agreement, (viii) will not object to forbearance by the
Priority Lien Agent or any Priority Lien Secured Party, and (ix) will not
assert, and hereby waives, to the fullest extent permitted by law, any right to
demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or other similar right that may be available
under applicable law with respect to the Collateral or any similar rights a
junior secured creditor may have under applicable law; and

 

(ii)                                  The Third Lien Collateral Trustee, for
itself and on behalf of each Third Lien Secured Party, agrees that each Third
Lien Secured Party (i) will not take or cause to be taken any action the purpose
or effect of which is, or could be, to make any Third Lien pari passu with, or
to give such Third Lien Secured Party any preference or priority relative to,
any Priority Lien or Second Lien with respect to the Collateral or any part
thereof, (ii) will not challenge or question in any proceeding the validity or
enforceability of any Priority Lien Obligations, Priority Lien Document, Second
Lien Obligations or Second Lien Document, or the validity, attachment,
perfection or priority of any Priority Lien or Second Lien, or the validity or
enforceability of the priorities, rights or duties established by the provisions
of this Agreement, (iii) will not take or cause to be taken any action the
purpose or effect of which is, or could be, to interfere, hinder or delay, in
any manner, whether by judicial proceedings or otherwise, any sale, transfer or
other Disposition of the Collateral by any Priority Lien Secured Party or the
Priority Lien Agent acting on their behalf or by any Second Lien Secured Party
or the Second Lien Collateral Trustee acting on their behalf, (iv) shall have no
right to (A) direct the Priority Lien Agent, any other Priority Lien Secured
Party, the Second Lien Collateral Trustee or any other Second Lien Secured Party
to exercise any right, remedy or power with respect to any Collateral or
(B) consent to the exercise by the Priority Lien Agent, any other Priority Lien
Secured Party, the Second Lien Collateral Trustee or any other Second Lien
Secured Party of any right, remedy or power with respect to any Collateral,
(v) will not institute any suit or assert in any suit or Insolvency or
Liquidation Proceeding any claim against the Priority Lien Agent, any other
Priority Lien Secured Party, the Second Lien Collateral Trustee or any other
Second Lien Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to, and none of the
Priority Lien Agent, any other Priority Lien Secured Party, the Second Lien
Collateral Trustee or any other Second Lien Secured Party shall be liable for,
any action taken or omitted to be taken by the Priority Lien Agent, any other
Priority Lien Secured Party, the Second Lien Collateral Trustee or any other
Second Lien Secured Party with respect to any Priority Lien Collateral or Second
Lien Collateral, as applicable, (vi) will not seek, and hereby waives any right,
to have any Collateral or any part thereof marshaled upon any foreclosure or
other Disposition of such Collateral, (vii) will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement, (viii) will not object to
forbearance by the Priority Lien Agent, any Priority Lien Secured Party, the
Second Lien Collateral Trustee or any Second Lien Secured Party and (ix) will
not assert, and hereby waives, to the fullest extent permitted by law, any right
to demand, request, plead or otherwise assert or claim the benefit of any
marshalling,

 

25

--------------------------------------------------------------------------------


 

appraisal, valuation or other similar right that may be available under
applicable law with respect to the Collateral or any similar rights a junior
secured creditor may have under applicable law.

 

(b)                                 Payment Over.  (i) Each of the Second Lien
Collateral Trustee, for itself and on behalf of each other Second Lien Secured
Party, and the Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, hereby agrees that if any Second Lien Secured
Party or Third Lien Secured Party, as applicable, shall obtain possession of any
Collateral or shall realize any proceeds or payment in respect of any
Collateral, pursuant to the exercise of any rights or remedies with respect to
the Collateral under any Second Lien Security Document or Third Lien Security
Document, as applicable, or by the exercise of any rights available to it under
applicable law or in any Insolvency or Liquidation Proceeding, to the extent
permitted hereunder, at any time prior to the Discharge of Priority Lien
Obligations secured, or intended to be secured, by such Collateral, then it
shall hold such Collateral, proceeds or payment in trust for the Priority Lien
Agent and the other Priority Lien Secured Parties and transfer such Collateral,
proceeds or payment, as the case may be, to the Priority Lien Agent as promptly
as practicable.  Furthermore, the Second Lien Collateral Trustee or the Third
Lien Collateral Trustee, as applicable, shall, at the Grantors’ expense,
promptly send written notice to the Priority Lien Agent upon receipt of such
Collateral by any Second Lien Secured Party or Third Lien Secured Party, as
applicable, proceeds or payment and if directed by the Priority Lien Agent
within five (5) days after receipt by the Priority Lien Agent of such written
notice, shall deliver such Collateral, proceeds or payment to the Priority Lien
Agent in the same form as received, with any necessary endorsements, or as court
of competent jurisdiction may otherwise direct.  The Priority Lien Agent is
hereby authorized to make any such endorsements as agent for the Second Lien
Collateral Trustee, any other Second Lien Secured Party, the Third Lien
Collateral Trustee or any other Third Lien Secured Party, as applicable.  Each
of the Second Lien Collateral Trustee, for itself and on behalf of each other
Second Lien Secured Party, and the Third Lien Collateral Trustee, for itself and
on behalf of each other Third Lien Secured Party, agrees that if, at any time,
it obtains written notice that all or part of any payment with respect to any
Priority Lien Obligations previously made shall be rescinded for any reason
whatsoever, it will promptly pay over to the Priority Lien Agent any payment
received by it and then in its possession or under its direct control in respect
of any such Priority Lien Collateral and shall promptly turn any such Collateral
then held by it over to the Priority Lien Agent, and the provisions set forth in
this Agreement will be reinstated as if such payment bad not been made, until
the Discharge of Priority Lien Obligations.  All Second Liens and Third Liens
will remain attached to and enforceable against all proceeds so held or
remitted, subject to the priorities set forth in this Agreement.  Anything
contained herein to the contrary notwithstanding, this Section 3.05(b) shall not
apply to any proceeds of Collateral realized in a transaction not prohibited by
the Priority Lien Documents and as to which the possession or receipt thereof by
the Second Lien Collateral Trustee, any other Second Lien Secured Party, the
Third Lien Collateral Trustee or any other Third Lien Secured Party, as
applicable, is otherwise permitted by the Priority Lien Documents.

 

(ii)                                  The Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, hereby agrees that
if any Third Lien Secured Party shall obtain possession of any Collateral or
shall realize any proceeds or payment in respect of any Collateral, pursuant to
the exercise of any rights or remedies with respect to the Collateral under any
Third Lien Security Document or by the exercise of any rights available to it
under applicable law or in any Insolvency or Liquidation Proceeding, to the
extent permitted hereunder, at any time following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations secured, or
intended to be secured, by such Collateral, then it shall hold such Collateral,
proceeds or payment in trust for the Second Lien Collateral Trustee and the
other Second Lien Secured Parties and transfer such Collateral, proceeds or
payment, as the case may be, to the Second Lien Collateral Trustee reasonably
promptly after obtaining written notice from the Second Lien Secured Parties
that it has possession of such Collateral or proceeds or payments in respect
thereof.  Furthermore, the Third Lien Collateral Trustee shall, at the Grantors’
expense, promptly send written notice to the Second Lien Collateral Trustee upon
receipt of such

 

26

--------------------------------------------------------------------------------


 

Collateral by any Third Lien Secured Party, proceeds or payment and if directed
by the Second Lien Collateral Trustee within five (5) days after receipt by the
Second Lien Collateral Trustee of such written notice, shall deliver such
Collateral, proceeds or payment to the Second Lien Collateral Trustee in the
same form as received, with any necessary endorsements, or as court of competent
jurisdiction may otherwise direct.  The Second Lien Collateral Trustee is hereby
authorized to make any such endorsements as agent for the Third Lien Collateral
Trustee or any other Third Lien Secured Party.  The Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, agrees
that if, at any time, it obtains written notice that all or part of any payment
with respect to any Second Lien Obligations previously made shall be rescinded
for any reason whatsoever, it will promptly pay over to the Second Lien
Collateral Trustee any payment received by it and then in its possession or
under its direct control in respect of any such Second Lien Collateral and shall
promptly turn any such Collateral then held by it over to the Second Lien
Collateral Trustee, and the provisions set forth in this Agreement will be
reinstated as if such payment bad not been made, until the Discharge of Second
Lien Obligations.  All Third Liens will remain attached to and enforceable
against all proceeds so held or remitted, subject to the priorities set forth in
this Agreement.  Anything contained herein to the contrary notwithstanding, this
Section 3.05(b) shall not apply to any proceeds of Collateral realized in a
transaction not prohibited by the Second Lien Documents and as to which the
possession or receipt thereof by the Third Lien Collateral Trustee or any other
Third Lien Secured Party is otherwise permitted by the Second Lien Documents.

 

Section 3.06                             Purchase Option.

 

(a)                                 Notwithstanding anything in this Agreement
to the contrary, on or at any time after (i) the commencement of an Insolvency
or Liquidation Proceeding or (ii) the acceleration of the Priority Lien
Obligations, holders of the Second Lien Debt and each of their respective
designated Affiliates (the “Second Lien Purchasers”) will have the right, at
their sole option and election (but will not be obligated), at any time upon
prior written notice to the Priority Lien Agent, to purchase from the Priority
Lien Secured Parties all (but not less than all) Priority Lien Obligations
(including unfunded commitments) other than any Priority Lien Obligations
constituting Excess Priority Lien Obligations and any loans provided by any of
the Priority Lien Secured Parties in connection with a DIP Financing that are
outstanding on the date of such purchase.  Promptly following the receipt of
such notice, the Priority Lien Agent will deliver to the Second Lien Trustee a
statement of the amount of Priority Lien Debt, other Priority Lien Obligations
(other than any Priority Lien Obligations constituting Excess Priority Lien
Obligations) and DIP Financing provided by any of the Priority Lien Secured
Parties, if any, then outstanding and the amount of the cash collateral
requested by the Priority Lien Agent to be delivered pursuant to
Section 3.06(b)(ii) below.  The right to purchase provided for in this
Section 3.06 will expire unless, within 10 Business Days after the receipt by
the Second Lien Trustee of such notice from the Priority Lien Agent, the Second
Lien Trustee delivers to the Priority Lien Agent an irrevocable commitment of
the Second Lien Purchasers to purchase all (but not less than all) of the
Priority Lien Obligations (including unfunded commitments) other than any
Priority Lien Obligations constituting Excess Priority Lien Obligations and any
loans provided by any of the Priority Lien Secured Parties in connection with a
DIP Financing and to otherwise complete such purchase on the terms set forth
under this Section 3.06.

 

(b)                                 On the date specified by the Second Lien
Trustee (on behalf of the Second Lien Purchasers) in such irrevocable commitment
(which shall not be less than five Business Days nor more than 20 Business Days,
after the receipt by the Priority Lien Agent of such irrevocable commitment),
the Priority Lien Secured Parties shall sell to the Second Lien Purchasers all
(but not less than all) Priority Lien Obligations (including unfunded
commitments) other than any Priority Lien Obligations constituting Excess
Priority Lien Obligations and any loans provided by any of the Priority Lien
Secured Parties in connection with a DIP Financing that are outstanding on the
date of such sale, subject to any required

 

27

--------------------------------------------------------------------------------


 

approval of any Governmental Authority then in effect, if any, and only if on
the date of such sale, the Priority Lien Agent receives the following:

 

(i)                                     payment, as the purchase price for all
Priority Lien Obligations sold in such sale, of an amount equal to the full
amount of all Priority Lien Obligations (other than outstanding letters of
credit as referred to in clause (ii) below) other than any Priority Lien
Obligations constituting Excess Priority Lien Obligations and loans provided by
any of the Priority Lien Secured Parties in connection with a DIP Financing then
outstanding (including principal, interest, fees, reasonable attorneys’ fees and
legal expenses, but excluding contingent indemnification obligations for which
no claim or demand for payment has been made at or prior to such time); provided
that in the case of Hedging Obligations that constitute Priority Lien
Obligations the Second Lien Purchasers shall cause the applicable agreements
governing such Hedging Obligations to be assigned and novated or, if such
agreements have been terminated, such purchase price shall include an amount
equal to the sum of any unpaid amounts then due in respect of such Hedging
Obligations, calculated using the market quotation method and after giving
effect to any netting arrangements;

 

(ii)                                  a cash collateral deposit in such amount
as the Priority Lien Agent determines is reasonably necessary to secure the
payment of any outstanding letters of credit constituting Priority Lien
Obligations that may become due and payable after such sale (but not in any
event in an amount greater than one hundred five percent (105%) of the amount
then reasonably estimated by the Priority Lien Agent to be the aggregate
outstanding amount of such letters of credit at such time), which cash
collateral shall be (A) held by the Priority Lien Agent as security solely to
reimburse the issuers of such letters of credit that become due and payable
after such sale and any fees and expenses incurred in connection with such
letters of credit and (B) returned to the Second Lien Trustee (except as may
otherwise be required by applicable law or any order of any court or other
Governmental Authority) promptly after the expiration or termination from time
to time of all payment contingencies affecting such letters of credit; and

 

(iii)                               any agreements, documents or instruments
which the Priority Lien Agent may reasonably request pursuant to which the
Second Lien Trustee and the Second Lien Purchasers in such sale expressly assume
and adopt all of the obligations of the Priority Lien Agent and the Priority
Lien Secured Parties under the Priority Lien Documents and in connection with
loans provided by any of the Priority Lien Secured Parties in connection with a
DIP Financing on and after the date of the purchase and sale and the Second Lien
Trustee (or any other representative appointed by the holders of a majority in
aggregate principal amount of the Second Lien Indenture Notes then outstanding)
becomes a successor agent thereunder.

 

(c)                                  Such purchase of the Priority Lien
Obligations (including unfunded commitments) and any loans provided by any of
the Priority Lien Secured Parties in connection with a DIP Financing shall be
made on a pro rata basis among the Second Lien Purchasers giving notice to the
Priority Lien Agent of their interest to exercise the purchase option hereunder
according to each such Second Lien Purchaser’s portion of the Second Lien Debt
outstanding on the date of purchase or such portion as such Second Lien
Purchasers may otherwise agree among themselves.  Such purchase price and cash
collateral shall be remitted by wire transfer in federal funds to such bank
account of the Priority Lien Agent as the Priority Lien Agent may designate in
writing to the Second Lien Collateral Trustee for such purpose.  Interest shall
be calculated to but excluding the Business Day on which such sale occurs if the
amounts so paid by the Second Lien Purchasers to the bank account designated by
the Priority Lien Agent are received in such bank account prior to 12:00 noon,
New York City time, and interest shall be calculated to and including such
Business Day if the amounts so paid by the Second Lien Purchasers to the bank
account designated by the Priority Lien Agent are received in such bank account
later than 12:00 noon, New York City time.

 

28

--------------------------------------------------------------------------------


 

(d)                                 Such sale shall be expressly made without
representation or warranty of any kind by the Priority Lien Secured Parties as
to the Priority Lien Obligations, the Collateral or otherwise and without
recourse to any Priority Lien Secured Party, except that the Priority Lien
Secured Parties shall represent and warrant severally as to the Priority Lien
Obligations (including unfunded commitments) and any loans provided by any of
the Priority Lien Secured Parties in connection with a DIP Financing then owing
to it: (i) that such applicable Priority Lien Secured Party own such Priority
Lien Obligations (including unfunded commitments) and any loans provided by any
of the Priority Lien Secured Parties in connection with a DIP Financing; and
(ii) that such applicable Priority Lien Secured Party has the necessary
corporate or other governing authority to assign such interests.

 

(e)                                  After such sale becomes effective, the
outstanding letters of credit will remain enforceable against the issuers
thereof and will remain secured by the Priority Liens upon the Collateral in
accordance with the applicable provisions of the Priority Lien Documents as in
effect at the time of such sale, and the issuers of letters of credit will
remain entitled to the benefit of the Priority Liens upon the Collateral and
sharing rights in the proceeds thereof in accordance with the provisions of the
Priority Lien Documents as in effect at the time of such sale, as fully as if
the sale of the Priority Lien Debt had not been made, but only the Person or
successor agent to whom the Priority Liens are transferred in such sale will
have the right to foreclose upon or otherwise enforce the Priority Liens and
only the Second Lien Purchasers in the sale will have the right to direct such
Person or successor as to matters relating to the foreclosure or other
enforcement of the Priority Liens.

 

ARTICLE IV
OTHER AGREEMENTS

 

Section 4.01                             Release of Liens; Automatic Release of
Second Liens and Third Liens.  (a) Prior to the Discharge of Priority Lien
Obligations, each of the Second Lien Collateral Trustee, for itself and on
behalf of each other Second Lien Secured Party, and the Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, agrees
that, in the event the Priority Lien Secured Parties release their Lien on any
Collateral, each of the Second Lien and Third Lien on such Collateral shall
terminate and be released automatically and without further action if (i) such
release is permitted under the Second Lien Documents and the Third Lien
Documents, (ii) such release is effected in connection with the Priority Lien
Agent’s foreclosure upon, or other exercise of rights or remedies with respect
to, such Collateral, or (iii) such release is effected in connection with a sale
or other Disposition of any Collateral (or any portion thereof) under
Section 363 of the Bankruptcy Code or any other provision of the Bankruptcy Code
if the Priority Lien Secured Parties shall have consented to such sale or
Disposition of such Collateral; provided that, in the case of each of clauses
(i), (ii) and (iii), the Second Liens and Third Liens on such Collateral shall
attach to (and shall remain subject and subordinate to all Priority Liens
securing Priority Lien Obligations, subject to the Priority Lien Cap and, in the
case of the Third Liens, shall remain subject and subordinate to (I) all
Priority Liens securing Priority Lien Obligations, subject to the Priority Lien
Cap and (II) all Second Liens securing Second Lien Obligations) any proceeds of
a sale, transfer or other Disposition of Collateral not paid to the Priority
Lien Secured Parties or that remain after the Discharge of Priority Lien
Obligations.

 

(b)                                 Following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations, the Third
Lien Collateral Trustee, for itself and on behalf of each other Third Lien
Secured Party, agrees that, in the event the Second Lien Secured Parties release
their Lien on any Collateral, the Third Lien on such Collateral shall terminate
and be released automatically and without further action if (i) such release is
permitted under the Third Lien Documents, (ii) such release is effected in
connection with the Second Lien Collateral Trustee’s foreclosure upon, or other
exercise of rights or remedies with respect to, such Collateral, or (iii) such
release is effected in connection with a sale or other Disposition of any
Collateral (or any portion thereof) under Section 363 of the Bankruptcy Code or
any

 

29

--------------------------------------------------------------------------------


 

other provision of the Bankruptcy Code if the Second Lien Secured Parties shall
have consented to such sale or Disposition of such Collateral; provided that, in
the case of each of clauses (i), (ii) and (iii), the Third Liens on such
Collateral shall attach to (and shall remain subject and subordinate to all
Second Liens securing Second Lien Obligations) any proceeds of a sale, transfer
or other Disposition of Collateral not paid to the Second Lien Secured Parties
or that remain after the Discharge of Second Lien Obligations.

 

(c)                                  Each of the Second Lien Collateral Trustee
and the Third Lien Collateral Trustee agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such releases and other instruments as
shall reasonably be requested by the Priority Lien Agent or the Second Lien
Collateral Trustee, as applicable, to evidence and confirm any release of
Collateral provided for in this Section 4.01.

 

Section 4.02                             Certain Agreements With Respect to
Insolvency or Liquidation Proceedings.  (a) The parties hereto acknowledge that
this Agreement is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code and shall continue in full force and effect, notwithstanding the
commencement of any Insolvency or Liquidation Proceeding by or against Halcón or
any subsidiary of Halcón.  All references in this Agreement to Halcón or any
subsidiary of Halcón or any other Grantor will include such Person or Persons as
a debtor-in-possession and any receiver or trustee for such Person or Persons in
an Insolvency or Liquidation Proceeding.  For the purposes of this Section 4.02,
unless otherwise provided herein, clauses (b) through and including (o) shall be
in full force and effect prior to the Discharge of Priority Lien Obligations and
clauses (p) through and including (cc) shall be in full force and effect
following the Discharge of Priority Lien Obligations but prior to the Discharge
of Second Lien Obligations.

 

(b)                                 If Halcón or any of its subsidiaries shall
become subject to any Insolvency or Liquidation Proceeding and shall, as
debtor(s)-in-possession, or if any receiver or trustee for such Person or
Persons shall, move for approval of financing (“DIP Financing”) to be provided
by one or more lenders (the “DIP Lenders”) under Section 364 of the Bankruptcy
Code or the use of cash collateral under Section 363 of the Bankruptcy Code,
(i) the Second Lien Collateral Trustee, for itself and on behalf of each Second
Lien Secured Party, agrees that neither it nor any other Second Lien Secured
Party and (ii) the Third Lien Collateral Trustee, for itself and on behalf of
each Third Lien Secured Party, agrees that neither it nor any other Third Lien
Secured Party, will raise any objection, contest or oppose, and each Second Lien
Secured Party and Third Lien Secured Party will waive any claim such Person may
now or hereafter have, to any such financing or to the Liens on the Collateral
securing the same (“DIP Financing Liens”), or to any use, sale or lease of cash
collateral that constitutes Collateral or to any grant of administrative expense
priority under Section 364 of the Bankruptcy Code, unless (A) the Priority Lien
Agent or the Priority Lien Secured Parties oppose or object to such DIP
Financing or such DIP Financing Liens or such use of cash collateral, (B) the
maximum principal amount of indebtedness permitted under such DIP Financing
exceeds the sum of (I) the amount of Priority Lien Obligations refinanced with
the proceeds thereof (not including the amount of any Excess Priority Lien
Obligations) and (II) $150,000,000, or (C) the terms of such DIP Financing
provide for the sale of a substantial part of the Collateral or require the
confirmation of a plan of reorganization containing specific terms or provisions
(other than repayment in cash of such DIP Financing on the effective date
thereof).  To the extent such DIP Financing Liens are senior to, or rank pari
passu with, the Priority Liens, (1) the Second Lien Collateral Trustee will, for
itself and on behalf of the other Second Lien Secured Parties, subordinate the
Second Liens on the Collateral to the Priority Liens and to such DIP Financing
Liens, so long as the Second Lien Collateral Trustee, on behalf of the Second
Lien Secured Parties, retains Liens on all the Collateral, including proceeds
thereof arising after the commencement of any Insolvency or Liquidation
Proceeding, with the same priority relative to the Priority Liens and the Third
Liens as existed prior to the commencement of the case under the Bankruptcy Code
and (2) the Third Lien Collateral Trustee will, for itself and on behalf of the
other Third Lien Secured Parties, subordinate the Third Liens on the Collateral

 

30

--------------------------------------------------------------------------------


 

to the Priority Liens, the Second Liens and to such DIP Financing Liens, so long
as the Third Lien Collateral Trustee, on behalf of the Third Lien Secured
Parties, retains Liens on all the Collateral, including proceeds thereof arising
after the commencement of any Insolvency or Liquidation Proceeding, with the
same priority relative to the Priority Liens and the Second Liens as existed
prior to the commencement of the case under the Bankruptcy Code.

 

(c)                                  Prior to the Discharge of Priority Lien
Obligations, without the consent of the Priority Lien Agent, in its sole
discretion, each of the Second Lien Collateral Trustee, for itself and on behalf
of each Second Lien Secured Party and the Third Lien Collateral Trustee, for
itself and on behalf of each Third Lien Secured Party, agrees not to propose,
support or enter into any DIP Financing.

 

(d)                                 Each of the Second Lien Collateral Trustee,
for itself and on behalf of each Second Lien Secured Party and the Third Lien
Collateral Trustee, for itself and on behalf of each Third Lien Secured Party,
agrees that it will not object to, oppose or contest (or join with or support
any third party objecting to, opposing or contesting) a sale or other
Disposition, a motion to sell or Dispose or the bidding procedure for such sale
or Disposition of any Collateral (or any portion thereof) under Section 363 of
the Bankruptcy Code or any other provision of the Bankruptcy Code if the
Priority Lien Secured Parties shall have consented to such sale or Disposition,
such motion to sell or Dispose or such bidding procedure for such sale or
Disposition of such Collateral and all Priority Liens, Second Liens and Third
Liens will attach to the proceeds of the sale in the same respective priorities
as set forth in this Agreement.

 

(e)                                  Each of the Second Lien Collateral Trustee,
for itself and on behalf of each other Second Lien Secured Party and the Third
Lien Collateral Trustee, for itself and on behalf of each other Third Lien
Secured Party, waives any claim that may be had against the Priority Lien Agent
or any other Priority Lien Secured Party arising out of any DIP Financing Liens
(that is granted in a manner that is consistent with this Agreement) or
administrative expense priority under Section 364 of the Bankruptcy Code.

 

(f)                                   The Second Lien Collateral Trustee, for
itself and on behalf of each other Second Lien Secured Party, agrees that
neither the Second Lien Collateral Trustee nor any other Second Lien Secured
Party and the Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, agrees that neither the Third Lien Collateral
Trustee nor any other Third Lien Secured Party, will file or prosecute in any
Insolvency or Liquidation Proceeding any motion for adequate protection (or any
comparable request for relief) based upon their interest in the Collateral, nor
object to, oppose or contest (or join with or support any third party objecting
to, opposing or contesting) (i) any request by the Priority Lien Agent or any
other Priority Lien Secured Party for adequate protection or (ii) any objection
by the Priority Lien Agent or any other Priority Lien Secured Party to any
motion, relief, action or proceeding based on the Priority Lien Agent or
Priority Lien Secured Parties claiming a lack of adequate protection, except
that

 

(A)                               the Second Lien Secured Parties may:

 

(I)                                   freely seek and obtain relief granting
adequate protection in the form of a replacement lien co-extensive in all
respects with, but subordinated (as set forth in Section 2.01) to, and with the
same relative priority to the Priority Liens and the Third Liens as existed
prior to the commencement of the Insolvency or Liquidation Proceeding, all Liens
granted in the Insolvency or Liquidation Proceeding to, or for the benefit of,
the Priority Lien Secured Parties; and

 

31

--------------------------------------------------------------------------------


 

(II)                              freely seek and obtain any relief upon a
motion for adequate protection (or any comparable relief), without any condition
or restriction whatsoever, at any time after the Discharge of Priority Lien
Obligations; and

 

(B)                               the Third Lien Secured Parties may:

 

(I)                                   freely seek and obtain relief granting
adequate protection in the form of a replacement lien co-extensive in all
respects with, but subordinated (as set forth in Section 2.01) to, and with the
same relative priority to the Priority Liens and the Second Liens as existed
prior to the commencement of the Insolvency or Liquidation Proceeding, all Liens
granted in the Insolvency or Liquidation Proceeding to, or for the benefit of,
the Priority Lien Secured Parties and the Second Lien Secured Parties; and

 

(II)                              freely seek and obtain any relief upon a
motion for adequate protection (or any comparable relief), without any condition
or restriction whatsoever, at any time after the Discharge of Priority Lien
Obligations and the Discharge of Second Lien Obligations.

 

(g)                                  Each of the Second Lien Collateral Trustee,
for itself and on behalf of each of the other of the Second Lien Secured Parties
and the Third Lien Collateral Trustee, for itself and on behalf of each of the
other Third Lien Secured Parties, waives any claim it or any such other Second
Lien Secured Party or Third Lien Secured Party, as applicable, may now or
hereafter have against the Priority Lien Agent or any other Priority Lien
Secured Party (or their representatives) arising out of any election by the
Priority Lien Agent or any Priority Lien Secured Parties, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b) of
the Bankruptcy Code.

 

(h)                                 The Second Lien Collateral Trustee, for
itself and on behalf of each other Second Lien Secured Party, agrees that in any
Insolvency or Liquidation Proceeding, neither the Second Lien Collateral Trustee
nor any other Second Lien Secured Party and the Third Lien Collateral Trustee,
for itself and on behalf of each other Third Lien Secured Party, agrees that in
any Insolvency or Liquidation Proceeding, neither the Third Lien Collateral
Trustee nor any other Third Lien Secured Party, shall support or vote to accept
any plan of reorganization or disclosure statement of Halcón or any other
Grantor unless (i) such plan is accepted by the Class of Priority Lien Secured
Parties in accordance with Section 1126(c) of the Bankruptcy Code or otherwise
provides for the payment in full in cash of all Priority Lien Obligations
(including all post-petition interest approved by the bankruptcy court, fees and
expenses and cash collateralization of all letters of credit) on the effective
date of such plan of reorganization, or (ii) such plan provides on account of
the Priority Lien Secured Parties for the retention by the Priority Lien Agent,
for the benefit of the Priority Lien Secured Parties, of the Liens on the
Collateral securing the Priority Lien Obligations, and on all proceeds thereof
whenever received, and such plan also provides that any Liens retained by, or
granted to, the Second Lien Collateral Trustee and the Third Lien Collateral
Trustee are only on property securing the Priority Lien Obligations and shall
have the same relative priority with respect to the Collateral or other
property, respectively, as provided in this Agreement with respect to the
Collateral.  Except as provided herein, each of the Second Lien Secured Parties
and the Third Lien Secured Parties shall remain entitled to vote their claims in
any such Insolvency or Liquidation Proceeding.

 

(i)                                     The Second Lien Collateral Trustee, for
itself and on behalf of each other Second Lien Secured Party, agrees that
neither the Second Lien Collateral Trustee nor any other Second Lien Secured
Party and the Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, agrees that neither the Third Lien Collateral
Trustee nor any other Third Lien Secured Party, shall seek relief, pursuant to
Section 362(d) of the Bankruptcy Code or otherwise, from the

 

32

--------------------------------------------------------------------------------


 

automatic stay of Section 362(a) of the Bankruptcy Code or from any other stay
in any Insolvency or Liquidation Proceeding in respect of the Collateral without
the prior written consent of the Priority Lien Agent.

 

(j)                                    The Second Lien Collateral Trustee, for
itself and on behalf of each other Second Lien Secured Party, agrees that
neither the Second Lien Collateral Trustee nor any other Second Lien Secured
Party and the Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, agrees that neither the Third Lien Collateral
Trustee nor any other Third Lien Secured Party, shall oppose or seek to
challenge any claim by the Priority Lien Agent or any other Priority Lien
Secured Party for allowance or payment in any Insolvency or Liquidation
Proceeding of Priority Lien Obligations consisting of post-petition interest,
fees or expenses or cash collateralization of all letters of credit to the
extent of the value of the Priority Liens (it being understood that such value
will be determined without regard to the existence of the Second Liens or the
Third Liens on the Collateral) subject to the Priority Lien Cap.  Neither
Priority Lien Agent nor any other Priority Lien Secured Party shall oppose or
seek to challenge any claim by the Second Lien Collateral Trustee, any other
Second Lien Secured Party, the Third Lien Collateral Trustee or any other Third
Lien Secured Party for allowance or payment in any Insolvency or Liquidation
Proceeding of Second Lien Obligations or Third Lien Obligations, as applicable,
consisting of post-petition interest, fees or expenses to the extent of the
value of the Second Liens or the Third Liens, as applicable, on the Collateral;
provided that if the Priority Lien Agent or any other Priority Lien Secured
Party shall have made any such claim, such claim (i) shall have been approved or
(ii) will be approved contemporaneously with the approval of any such claim by
the Second Lien Collateral Trustee or any Second Lien Secured Party or the Third
Lien Collateral Trustee or any Third Lien Secured Party, as applicable.

 

(k)                                 Without the express written consent of the
Priority Lien Agent, none of the Second Lien Collateral Trustee, any other
Second Lien Secured Party, the Third Lien Collateral Trustee or any other Third
Lien Secured Party shall (or shall join with or support any third party in
opposing, objecting to or contesting, as the case may be), in any Insolvency or
Liquidation Proceeding involving any Grantor, (i) oppose, object to or contest
the determination of the extent of any Liens held by any of Priority Lien
Secured Party or the value of any claims of any such holder under
Section 506(a) of the Bankruptcy Code or (ii) oppose, object to or contest the
payment to the Priority Lien Secured Party of interest, fees or expenses under
Section 506(b) of the Bankruptcy Code subject to the Priority Lien Cap.

 

(l)                                     Notwithstanding anything to the contrary
contained herein, if in any Insolvency or Liquidation Proceeding a determination
is made that any Lien encumbering any Collateral is not enforceable for any
reason, then each of the Second Lien Collateral Trustee for itself and on behalf
of each other Second Lien Secured Party and the Third Lien Collateral Trustee,
for itself and on behalf of each other Third Lien Secured Party, agrees that,
any distribution or recovery they may receive in respect of any Collateral shall
be segregated and held in trust and forthwith paid over to the Priority Lien
Agent for the benefit of the Priority Lien Secured Parties in the same form as
received without recourse, representation or warranty (other than a
representation of the Second Lien Collateral Trustee or the Third Lien
Collateral Trustee, as applicable, that it has not otherwise sold, assigned,
transferred or pledged any right, title or interest in and to such distribution
or recovery) but with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct.  Each of the Second Lien Collateral Trustee,
for itself and on behalf of each other Second Lien Secured Party and the Third
Lien Collateral Trustee, for itself and on behalf of each other Third Lien
Secured Party, hereby appoints the Priority Lien Agent, and any officer or agent
of the Priority Lien Agent, with full power of substitution, the
attorney-in-fact of each Second Lien Secured Party and Third Lien Secured Party
for the limited purpose of carrying out the provisions of this
Section 4.02(l) and taking any action and executing any instrument that the
Priority Lien Agent may deem necessary or advisable to accomplish the purposes
of this Section 4.02(l), which appointment is irrevocable and coupled with an
interest.

 

33

--------------------------------------------------------------------------------


 

(m)                             Each of the Second Lien Collateral Trustee, for
itself and on behalf of each other Second Lien Secured Party and the Third Lien
Collateral Trustee, for itself and on behalf of each other Third Lien Secured
Party, hereby agrees that the Priority Lien Agent shall have the exclusive right
to credit bid the Priority Lien Obligations and further that none of the Second
Lien Collateral Trustee, any other Second Lien Secured Party, the Third Lien
Collateral Trustee or any other Third Lien Secured Party shall (or shall join
with or support any third party in opposing, objecting to or contesting, as the
case may be) oppose, object to or contest such credit bid by the Priority Lien
Agent.

 

(n)                                 Without the consent of the Priority Lien
Agent in its sole discretion, each of the Second Lien Collateral Trustee, for
itself and on behalf of each other Second Lien Secured Party and the Third Lien
Collateral Trustee, for itself and on behalf of each other Third Lien Secured
Party, agrees it will not file an involuntary bankruptcy claim or seek the
appointment of an examiner or a trustee for Halcón or any of its subsidiaries.

 

(o)                                 Each of the Second Lien Collateral Trustee,
for itself and on behalf of each other Second Lien Secured Party and the Third
Lien Collateral Trustee, for itself and on behalf of each other Third Lien
Secured Party, waives any right to assert or enforce any claim under
Section 506(c) or 552 of the Bankruptcy Code as against any Priority Lien
Secured Party or any of the Collateral, except as expressly permitted by this
Agreement.

 

(p)                                 If Halcón or any of its subsidiaries shall
become subject to any Insolvency or Liquidation Proceeding and shall, as
debtor(s)-in-possession, move for approval of DIP Financing to be provided by
one or more DIP Lenders under Section 364 of the Bankruptcy Code or the use of
cash collateral under Section 363 of the Bankruptcy Code, the Third Lien
Collateral Trustee, for itself and on behalf of each Third Lien Secured Party,
agrees that neither it nor any other Third Lien Secured Party will raise any
objection, contest or oppose, and each Third Lien Secured Party will waive any
claim such Person may now or hereafter have, to any such financing or to the DIP
Financing Liens on the Collateral securing the same, or to any use, sale or
lease of cash collateral that constitutes Collateral or to any grant of
administrative expense priority under Section 364 of the Bankruptcy Code, unless
(i) the Second Lien Collateral Trustee or the Second Lien Secured Parties oppose
or object to such DIP Financing or such DIP Financing Liens or such use of cash
collateral or (ii) the maximum principal amount of indebtedness permitted under
such DIP Financing exceeds the sum of (A) the amount of Second Lien Obligations
refinanced with the proceeds thereof and (B) $150,000,000.  To the extent such
DIP Financing Liens are senior to, or rank pari passu with, the Second Liens,
the Third Lien Collateral Trustee will, for itself and on behalf of the other
Third Lien Secured Parties, subordinate the Third Liens on the Collateral to the
Second Liens and to such DIP Financing Liens, so long as the Third Lien
Collateral Trustee, on behalf of the Third Lien Secured Parties, retains Liens
on all the Collateral, including proceeds thereof arising after the commencement
of any Insolvency or Liquidation Proceeding, with the same priority relative to
the Priority Liens and the Second Liens as existed prior to the commencement of
the case under the Bankruptcy Code.

 

(q)                                 Without the consent of the Second Lien
Collateral Trustee in its sole discretion, the Third Lien Collateral Trustee,
for itself and on behalf of each Third Lien Secured Party, agrees not to
propose, support or enter into any DIP Financing.

 

(r)                                    The Third Lien Collateral Trustee, for
itself and on behalf of each Third Lien Secured Party, agrees that it will not
object to, oppose or contest (or join with or support any third party objecting
to, opposing or contesting) a sale or other Disposition, a motion to sell or
Dispose or the bidding procedure for such sale or Disposition of any Collateral
(or any portion thereof) under Section 363 of the Bankruptcy Code or any other
provision of the Bankruptcy Code if the Second Lien Secured Parties shall have
consented to such sale or Disposition, such motion to sell or Dispose or such
bidding

 

34

--------------------------------------------------------------------------------


 

procedure for such sale or Disposition of such Collateral and all Second Liens
and Third Liens will attach to the proceeds of the sale in the same respective
priorities as set forth in this Agreement.

 

(s)                                   The Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, waives any claim
that may be had against the Second Lien Collateral Trustee or any other Second
Lien Secured Party arising out of any DIP Financing Liens (granted in a manner
that is consistent with this Agreement) or administrative expense priority under
Section 364 of the Bankruptcy Code.

 

(t)                                    The Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees that neither
the Third Lien Collateral Trustee nor any other Third Lien Secured Party will
file or prosecute in any Insolvency or Liquidation Proceeding any motion for
adequate protection (or any comparable request for relief) based upon their
interest in the Collateral, nor object to, oppose or contest (or join with or
support any third party objecting to, opposing or contesting) (i) any request by
the Second Lien Collateral Trustee or any other Second Lien Secured Party for
adequate protection or (ii) any objection by the Second Lien Collateral Trustee
or any other Second Lien Secured Party to any motion, relief, action or
proceeding based on the Second Lien Collateral Trustee or Second Lien Secured
Parties claiming a lack of adequate protection, except that the Third Lien
Secured Parties may:

 

(A)                               freely seek and obtain relief granting a
replacement lien co-extensive in all respects with, but subordinated (as set
forth in Section 2.01) to, with the same relative priority to the Second Liens
as existed prior to the commencement of the Insolvency or Liquidation
Proceeding, all Liens granted in the Insolvency or Liquidation Proceeding to, or
for the benefit of, the Second Lien Secured Parties; and

 

(B)                               freely seek and obtain any relief upon a
motion for adequate protection (or any comparable relief), without any condition
or restriction whatsoever, at any time after the Discharge of Second Lien
Obligations.

 

(u)                                 The Third Lien Collateral Trustee, for
itself and on behalf of each of the other of the Third Lien Secured Parties,
waives any claim the Third Lien Collateral Trustee or any such other Third Lien
Secured Party may now or hereafter have against the Second Lien Collateral
Trustee or any other Second Lien Secured Party (or their representatives)
arising out of any election by the Second Lien Collateral Trustee or any Second
Lien Secured Parties, in any proceeding instituted under the Bankruptcy Code, of
the application of Section 1111(b) of the Bankruptcy Code.

 

(v)                                 The Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees that in any
Insolvency or Liquidation Proceeding, neither the Third Lien Collateral Trustee
nor any other Third Lien Secured Party shall support or vote for any plan of
reorganization or disclosure statement of Halcón or any other Grantor unless
(i) such plan is accepted by the Class of Second Lien Secured Parties in
accordance with Section 1126(c) of the Bankruptcy Code or otherwise provides for
the payment in full in cash of all Second Lien Obligations (including all
post-petition interest, fees and expenses) on the effective date of such plan of
reorganization, or (ii) such plan provides on account of the Second Lien Secured
Parties for the retention by the Second Lien Collateral Trustee, for the benefit
of the Second Lien Secured Parties, of the Liens on the Collateral securing the
Second Lien Obligations, and on all proceeds thereof whenever received, and such
plan also provides that any Liens retained by, or granted to, the Third Lien
Collateral Trustee are only on property securing the Second Lien Obligations and
shall have the same relative priority with respect to the Collateral or other
property, respectively, as provided in this Agreement with respect to the
Collateral.  Except as provided

 

35

--------------------------------------------------------------------------------


 

herein, the Third Lien Secured Parties shall remain entitled to vote their
claims in any such Insolvency or Liquidation Proceeding.

 

(w)                               The Third Lien Collateral Trustee, for itself
and on behalf of each other Third Lien Secured Party, hereby agrees that until
the Discharge of Second Lien Obligations has occurred, neither Third Lien
Collateral Trustee nor any Third Lien Secured Party shall seek relief, pursuant
to Section 362(d) of the Bankruptcy Code or otherwise, from the automatic stay
of Section 362(a) of the Bankruptcy Code or from any other stay in any
Insolvency or Liquidation Proceeding in respect of the Collateral, without the
prior written consent of the Second Lien Collateral Trustee.

 

(x)                                 The Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees that neither
Third Lien Collateral Trustee nor any other Third Lien Secured Party shall
oppose or seek to challenge any claim by the Second Lien Collateral Trustee or
any other Second Lien Secured Party for allowance or payment in any Insolvency
or Liquidation Proceeding of Second Lien Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Second Liens (it
being understood that such value will be determined without regard to the
existence of the Third Liens on the Collateral).  Neither Second Lien Collateral
Trustee nor any other Second Lien Secured Party shall oppose or seek to
challenge any claim by the Third Lien Collateral Trustee or any other Third Lien
Secured Party for allowance or payment in any Insolvency or Liquidation
Proceeding of Third Lien Obligations consisting of post-petition interest, fees
or expenses to the extent of the value of the Third Liens on the Collateral;
provided that if the Second Lien Collateral Trustee or any other Second Lien
Secured Party shall have made any such claim, such claim (i) shall have been
approved or (ii) will be approved contemporaneously with the approval of any
such claim by the Third Lien Collateral Trustee or any Third Lien Secured Party.

 

(y)                                 Without the express written consent of the
Second Lien Collateral Trustee, neither Third Lien Collateral Trustee nor any
other Third Lien Secured Party shall (or shall join with or support any third
party in opposing, objecting to or contesting, as the case may be), in any
Insolvency or Liquidation Proceeding involving any Grantor, (i) oppose, object
to or contest the determination of the extent of any Liens held by any of Second
Lien Secured Party or the value of any claims of any such holder under
Section 506(a) of the Bankruptcy Code or (ii) oppose, object to or contest the
payment to the Second Lien Secured Party of interest, fees or expenses under
Section 506(b) of the Bankruptcy Code.

 

(z)                                  Notwithstanding anything to the contrary
contained herein, if in any Insolvency or Liquidation Proceeding a determination
is made that any Lien encumbering any Collateral is not enforceable for any
reason, then the Third Lien Collateral Trustee for itself and on behalf of each
other Third Lien Secured Party, agrees that, any distribution or recovery they
may receive in respect of any Collateral shall be segregated and held in trust
and forthwith paid over to the Second Lien Collateral Trustee for the benefit of
the Second Lien Secured Parties in the same form as received without recourse,
representation or warranty (other than a representation of the Third Lien
Collateral Trustee that it has not otherwise sold, assigned, transferred or
pledged any right, title or interest in and to such distribution or recovery)
but with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct.  The Third Lien Collateral Trustee, for itself and on behalf
of each other Third Lien Secured Party, hereby appoints the Second Lien
Collateral Trustee, and any officer or agent of the Second Lien Collateral
Trustee, with full power of substitution, the attorney-in-fact of each Third
Lien Secured Party for the limited purpose of carrying out the provisions of
this Section 4.02(z) and taking any action and executing any instrument that the
Second Lien Collateral Trustee may deem necessary or advisable to accomplish the
purposes of this Section 4.02(z), which appointment is irrevocable and coupled
with an interest.

 

36

--------------------------------------------------------------------------------


 

(aa)                          The Third Lien Collateral Trustee, for itself and
on behalf of each other Third Lien Secured Party, hereby agrees that the Second
Lien Collateral Trustee shall have the exclusive right to credit bid the Second
Lien Obligations and further that neither the Third Lien Collateral Trustee nor
any other Third Lien Secured Party shall (or shall join with or support any
third party in opposing, objecting to or contesting, as the case may be) oppose,
object to or contest such credit bid by the Second Lien Collateral Trustee.

 

(bb)                          Without the consent of the Second Lien Collateral
Trustee in its sole discretion, the Third Lien Trustee, for itself and on behalf
of each other Third Lien Secured Party, agrees it will not file an involuntary
bankruptcy claim or seek the appointment of an examiner or a trustee for Halcón
or any of its subsidiaries.

 

(cc)                            The Third Lien Collateral Trustee, for itself
and on behalf of each other Third Lien Secured Party, waives any right to assert
or enforce any claim under Section 506(c) or 552 of the Bankruptcy Code as
against any Second Lien Secured Party or any of the Collateral, except as
expressly permitted by this Agreement.

 

Section 4.03                             Reinstatement.  If any Priority Lien
Secured Party is required in any Insolvency or Liquidation Proceeding or
otherwise to turn over or otherwise pay to the estate of any Grantor any amount
(a “Recovery”) for any reason whatsoever, then the Priority Lien Obligations
shall be reinstated to the extent of such Recovery and the Priority Lien Secured
Parties shall be entitled to a reinstatement of Priority Lien Obligations with
respect to all such recovered amounts.  Each of the Second Lien Collateral
Trustee, for itself and on behalf of each other Second Lien Secured Party, and
the Third Lien Collateral Trustee, for itself and on behalf of each other Third
Lien Secured Party, agrees that if, at any time, a Second Lien Secured Party or
a Third Lien Secured Party, as applicable, receives notice of any Recovery, the
Second Lien Collateral Trustee, any other Second Lien Secured Party, the Third
Lien Collateral Trustee or any other Third Lien Secured Party, as applicable,
shall promptly pay over to the Priority Lien Agent any payment received by it
and then in its possession or under its control in respect of any Collateral
subject to any Priority Lien securing such Priority Lien Obligations and shall
promptly turn any Collateral subject to any such Priority Lien then held by it
over to the Priority Lien Agent, and the provisions set forth in this Agreement
shall be reinstated as if such payment had not been made.  If this Agreement
shall have been terminated prior to any such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto from such date of reinstatement.  Any amounts received by the
Second Lien Collateral Trustee, any other Second Lien Secured Party, the Third
Lien Collateral Trustee or any other Third Lien Secured Party and then in its
possession or under its control on account of the Second Lien Obligations or
Third Lien Obligations, as applicable, after the termination of this Agreement
shall, in the event of a reinstatement of this Agreement pursuant to this
Section 4.03, be held in trust for and paid over to the Priority Lien Agent for
the benefit of the Priority Lien Secured Parties for application to the
reinstated Priority Lien Obligations until the discharge thereof.  This
Section 4.03 shall survive termination of this Agreement.

 

Section 4.04                             Refinancings; Additional Second Lien
Debt; Initial Third Lien Indebtedness; Additional Third Lien Debt.

 

(a)                                 The Priority Lien Obligations, the Second
Lien Obligations and the Third Lien Obligations may be Replaced, by any Priority
Substitute Credit Facility, Second Lien Substitute Facility or Third Lien
Substitute Facility, as the case may be, in each case, without notice to, or the
consent of any Secured Party, all without affecting the Lien priorities provided
for herein or the other provisions hereof; provided, that (i) the Priority Lien
Agent, the Second Lien Collateral Trustee and the Third Lien Collateral Trustee
shall receive on or prior to incurrence of a Priority Substitute Credit
Facility, Second

 

37

--------------------------------------------------------------------------------


 

Lien Substitute Facility or Third Lien Substitute Credit Facility (A) an
Officers’ Certificate from Halcón stating that (I) the incurrence thereof is
permitted by each applicable Secured Debt Document to be incurred and (II) the
requirements of Section 4.06 have been satisfied, and (B) a Priority
Confirmation Joinder from the holders or lenders of any indebtedness that
Replaces the Priority Lien Obligations, the Second Lien Obligations or the Third
Lien Obligations (or an authorized agent, trustee or other representative on
their behalf), (ii) the aggregate outstanding principal amount of the Priority
Lien Obligations, after giving effect to such Priority Substitute Credit
Facility, shall not exceed the Priority Lien Cap and (iii) on or before the date
of such incurrence, such Priority Substitute Credit Facility, Second Lien
Substitute Facility or Third Lien Substitute Facility is designated by Halcón,
in an Officers’ Certificate delivered to the Priority Lien Agent, the Second
Lien Collateral Trustee and the Third Lien Collateral Trustee, as “Priority Lien
Debt”, “Second Lien Debt” or “Third Lien Debt”, as applicable, for the purposes
of the Secured Debt Documents and this Agreement; provided that no Series of
Secured Debt may be designated as more than one of Priority Lien Debt, Second
Lien Debt or Third Lien Debt.

 

(b)                                 Halcón will be permitted to designate as an
additional holder of Second Lien Obligations or Third Lien Obligations hereunder
each Person who is, or who becomes, the registered holder of Second Lien Debt or
Third Lien Debt, as applicable, incurred by Halcón after the date of this
Agreement in accordance with the terms of all applicable Secured Debt
Documents.  Halcón may effect such designation by delivering to the Priority
Lien Agent, the Second Lien Collateral Trustee and the Third Lien Collateral
Trustee, each of the following:

 

(i)                                     an Officers’ Certificate stating that
Halcón intends to incur (A) Additional Second Lien Obligations which will be
Second Lien Debt, (B) Initial Third Lien Obligations which will be Third Lien
Debt or (C) or Additional Third Lien Obligations which will be Third Lien Debt,
which in each case, will be permitted by each applicable Secured Debt Document
to be incurred and secured by a Second Lien or Third Lien, as applicable,
equally and ratably with all previously existing and future Second Lien Debt or
Third Lien Debt, as applicable;

 

(ii)                                  an authorized agent, trustee or other
representative on behalf of the holders or lenders of any Additional Second Lien
Obligations, Initial Third Lien Obligations or Additional Third Lien
Obligations, as applicable, must be designated as an additional holder of
Secured Obligations hereunder and must, prior to such designation, sign and
deliver on behalf of the holders or lenders of such Additional Second Lien
Obligations, Initial Third Lien Obligations or Additional Third Lien
Obligations, as applicable, a Priority Confirmation Joinder, and, to the extent
necessary or appropriate to facilitate such transaction, a new intercreditor
agreement substantially similar to this Agreement, as in effect on the date
hereof; and

 

(iii)                               evidence that Halcón has duly authorized,
executed (if applicable) and recorded (or caused to be recorded) in each
appropriate governmental office all relevant filings and recordations deemed
necessary by Halcón and the holder of such Additional Second Lien
Obligations, Initial Third Lien Obligations or Additional Third Lien
Obligations, as applicable, or its Secured Debt Representative, to ensure that
the Additional Second Lien Obligations, Initial Third Lien Obligations or
Additional Third Lien Obligations are secured by the Collateral in accordance
with the Second Lien Security Documents or the Third Lien Security Documents, as
applicable (provided that such filings and recordings may be authorized,
executed and recorded following any incurrence on a post-closing basis if
permitted by the Second Lien Representative or Third Lien Representative for
such Additional Second Lien Obligations or Additional Third Lien Obligations, as
applicable).

 

For the avoidance of doubt, the deliveries set forth in clauses (i) through
(iii) of Section 4.04(b) shall not be required (and shall be deemed satisfied)
in connection with an issuance of Additional Notes constituting Second Lien
Indenture Notes.

 

38

--------------------------------------------------------------------------------


 

(c)                                  Halcón will be permitted to enter into an
Initial Third Lien Debt Facility to the extent such Initial Third Lien Debt
Facility is permitted by the Priority Credit Agreement, the other Priority Lien
Documents, the Second Lien Indenture and the other Second Lien Documents.  Any
Third Lien Debt incurred pursuant to such Initial Third Lien Debt Facility may
be secured by a Third Lien under and pursuant to the Initial Third Lien Security
Documents provided the Third Lien Collateral Trustee, acting for itself and on
behalf of the Initial Third Lien Secured Parties, becomes a party to this
Agreement by satisfying the conditions set forth in clauses (i) and (ii) of the
immediately succeeding paragraph.

 

In order for the Third Lien Collateral Trustee to become a party to this
Agreement,

 

(i)                                     the Priority Lien Agent, the Second Lien
Collateral Trustee and the Third Lien Collateral Trustee shall have executed and
delivered a Priority Confirmation Joinder pursuant to which (a) such Third Lien
Collateral Trustee becomes a Secured Debt Representative hereunder and (b) the
Third Lien Debt and the related Initial Third Lien Secured Parties become
subject hereto and bound hereby;

 

(ii)                                  Halcón shall have delivered to the
Priority Lien Agent and the Second Lien Collateral Trustee (A) true and complete
copies of each Initial Third Lien Document and (B) an Officer’s Certificate
certifying such copies as being true and correct and identifying the obligations
to be designated as Initial Third Lien Obligations and the initial aggregate
principal amount thereof;

 

(iii)                               without limiting Section 4.06, the Initial
Third Lien Documents relating to such Third Lien Debt shall provide, in a manner
satisfactory to the Priority Lien Agent, that each Initial Third Lien Secured
Party shall be subject to and bound by the provisions of this Agreement in its
capacity as a holder of such Third Lien Debt.

 

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow Halcón or any other Grantor to incur additional indebtedness unless
otherwise permitted by the terms of each applicable Secured Debt Document.

 

Each of the then-exiting Priority Lien Agent, the Second Lien Collateral Trustee
and the Third Lien Collateral Trustee shall be authorized to execute and deliver
such documents and agreements (including amendments or supplements to this
Agreement) as such holders, lenders, agent, trustee or other representative may
reasonably request to give effect to any such Replacement or any incurrence of
Additional Notes, Additional Second Lien Obligations, Initial Third Lien
Obligations or Additional Third Lien Obligations, it being understood that the
Priority Lien Agent, the Second Lien Collateral Trustee and the Third Lien
Collateral Trustee or (if permitted by the terms of the applicable Secured Debt
Documents) the Grantors, without the consent of any other Secured Party or (in
the case of the Grantors) one or more Secured Debt Representatives, may amend,
supplement, modify or restate this Agreement to the extent necessary or
appropriate to facilitate such amendments or supplements to effect such
Replacement or incurrence all at the expense of the Grantors.  Upon the
consummation of such Replacement or incurrence and the execution and delivery of
the documents and agreements contemplated in the preceding sentence, the holders
or lenders of such indebtedness and any authorized agent, trustee or other
representative thereof shall be entitled to the benefits of this Agreement.

 

Section 4.05                             Amendments to Second Lien Documents and
Third Lien Documents.  Prior to the Discharge of Priority Lien Obligations,
without the prior written consent of the Priority Lien Agent, no Second Lien
Document or Third Lien Document may be amended, supplemented, restated or
otherwise modified and/or refinanced or entered into to the extent such
amendment, supplement, restatement or modification and/or refinancing, or the
terms of any new Second Lien Document or Third

 

39

--------------------------------------------------------------------------------


 

Lien Document, as applicable, would (i) adversely affect the lien priority
rights of the Priority Lien Secured Parties or the rights of the Priority Lien
Secured Parties to receive payments owing pursuant to the Priority Lien
Documents, (ii) except as otherwise provided for in this Agreement, add any
Liens securing the Collateral granted under the Second Lien Security Documents
or the Third Lien Security Documents, (iii) confer any additional rights on the
Second Lien Collateral Trustee, any other Second Lien Secured Party, the Third
Lien Collateral Trustee or any other Third Lien Secured Party in a manner
adverse to the Priority Lien Secured Parties, or (iv) contravene the provisions
of this Agreement or the Priority Lien Documents.

 

Section 4.06                             Legends.  Each of

 

(a)                                 the Priority Lien Agent acknowledges with
respect to the Priority Credit Agreement and the Priority Lien Security
Documents,

 

(b)                                 the Second Lien Collateral Trustee
acknowledges with respect to (i) the Second Lien Indenture and the Indenture
Second Lien Security Documents, and (ii) the Additional Second Lien Debt
Facility and the Additional Second Lien Security Documents, if any, and

 

(c)                                  the Third Lien Collateral Trustee
acknowledges with respect to (i) the Initial Third Lien Debt Facility and the
Initial Third Lien Security Documents, if any, and (ii) the Additional Third
Lien Debt Facility and the Additional Third Lien Security Documents, if any,
that

 

the Second Lien Indenture, the Initial Third Lien Debt Facility (if any), the
Additional Second Lien Debt Facility (if any), the Additional Third Lien Debt
Facility (if any), the Second Lien Documents (other than control agreements to
which both the Priority Lien Agent and the Second Lien Collateral Trustee are
parties), the Third Lien Documents (other than control agreements to which the
Priority Lien Agent or the Second Lien Collateral Trustee, as applicable, and
the Third Lien Collateral Trustee are parties) and each associated Security
Document (other than control agreements to which both the Priority Lien Agent
and the Second Lien Collateral Trustee are parties or, in the case of Third Lien
Security Documents, other than control agreements to which the Priority Lien
Agent or the Second Lien Collateral Trustee, as applicable, and the Third Lien
Collateral Trustee are parties) granting any security interest in the Collateral
will contain the appropriate legend set forth on Annex I.

 

Section 4.07                             Second Lien Secured Parties and Third
Lien Secured Parties Rights as Unsecured Creditors; Judgment Lien Creditor. 
Both before and during an Insolvency or Liquidation Proceeding, any of the
Second Lien Secured Parties and the Third Lien Secured Parties may take any
actions and exercise any and all rights that would be available to a holder of
unsecured claims; provided, however, that the Second Lien Secured Parties and
the Third Lien Secured Parties may not take any of the actions prohibited by
Section 3.05(a) or Section 4.02 or any other provisions in this Agreement;
provided, further, that in the event that any of the Second Lien Secured Parties
or Third Lien Secured Parties becomes a judgment lien creditor in respect of any
Collateral as a result of its enforcement of its rights as an unsecured creditor
with respect to the Second Lien Obligations or the Third Lien Obligations, as
applicable, such judgment lien shall be subject to the terms of this Agreement
for all purposes (including in relation to the Priority Lien Obligations and the
Second Lien Obligations, as applicable) as the Second Liens and Third Liens, as
applicable, are subject to this Agreement.

 

Section 4.08                             Postponement of Subrogation.  (a) Each
of the Second Lien Collateral Trustee, for itself and on behalf of each other
Second Lien Secured Party, and the Third Lien Collateral Trustee, for itself and
on behalf of each other Third Lien Secured Party, hereby agrees that no payment
or distribution to any Priority Lien Secured Party pursuant to the provisions of
this Agreement shall entitle any Second Lien Secured Party or Third Lien Secured
Party to exercise any rights of subrogation in

 

40

--------------------------------------------------------------------------------


 

respect thereof until, in the case of the Second Lien Secured Parties, the
Discharge of Priority Lien Obligations, and in the case of the Third Lien
Secured Parties, the Discharge of Second Lien Obligations shall have occurred. 
Following the Discharge of Priority Lien Obligations, but subject to the
reinstatement as provided in Section 4.03, each Priority Lien Secured Party will
execute such documents, agreements, and instruments as any Second Lien Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the Priority Lien Obligations resulting from payments
or distributions to such Priority Lien Secured Party by such Person, so long as
all costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such Priority Lien Secured Party are paid by
such Person upon request for payment thereof.

 

(b)                                 Following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations, the Third
Lien Collateral Trustee, for itself and on behalf of each other Third Lien
Secured Party, agrees that no payment or distribution to any Second Lien Secured
Party pursuant to the provisions of this Agreement shall entitle any Third Lien
Secured Party to exercise any rights of subrogation in respect thereof. 
Following the Discharge of Second Lien Obligations, but subject to the
reinstatement as provided in Section 4.03, each Second Lien Secured Party will
execute such documents, agreements, and instruments as any Third Lien Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the Second Lien Obligations resulting from payments or
distributions to such Second Lien Secured Party by such Person, so long as all
costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such Second Lien Secured Party are paid by
such Person upon request for payment thereof.

 

Section 4.09                             Acknowledgment by the Secured Debt
Representatives.  Each of the Priority Lien Agent, for itself and on behalf of
the other Priority Lien Secured Parties, the Second Lien Collateral Trustee, for
itself and on behalf of the other Second Lien Secured Parties, and the Third
Lien Collateral Trustee, for itself and on behalf of the other Third Lien
Secured Parties, hereby acknowledges that this Agreement is a material
inducement to enter into a business relationship, that each has relied on this
Agreement to enter into the Priority Credit Agreement, the Second Lien Indenture
and the Third Lien Indenture, as applicable, and all documentation related
thereto, and that each will continue to rely on this Agreement in their related
future dealings.

 

ARTICLE V
GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

 

Section 5.01                             General.  (a) Prior to the Discharge of
Priority Lien Obligations, the Priority Lien Agent agrees that if it shall at
any time hold a Priority Lien on any Collateral that can be perfected by the
possession or control of such Collateral or of any Account in which such
Collateral is held, and if such Collateral or any such Account is in fact in the
possession or under the control of the Priority Lien Agent, the Priority Lien
Agent will serve as gratuitous bailee for (i) the Second Lien Collateral Trustee
for the sole purpose of perfecting the Second Lien of the Second Lien Collateral
Trustee on such Collateral and (ii) the Third Lien Collateral Trustee for the
sole purpose of perfecting the Third Lien of the Third Lien Collateral Trustee
on such Collateral.  It is agreed that the obligations of the Priority Lien
Agent and the rights of the Second Lien Collateral Trustee, the other Second
Lien Secured Parties, the Third Lien Collateral Trustee and the other Third Lien
Secured Parties in connection with any such bailment arrangement will be in all
respects subject to the provisions of Article II.  Notwithstanding anything to
the contrary herein, the Priority Lien Agent will be deemed to make no
representation as to the adequacy of the steps taken by it to perfect the Second
Lien or Third Lien on any such Collateral and shall have no responsibility,
duty, obligation or liability to the Second Lien Collateral Trustee, any other
Second Lien Secured Party, the Third Lien Collateral Trustee or any other Third
Lien Secured Party or any other Person for such perfection or failure to
perfect, it being understood that the sole purpose of this Article is to enable
the Second Lien Secured Parties to obtain a perfected Second Lien and the Third
Lien Secured

 

41

--------------------------------------------------------------------------------


 

Parties to obtain a perfected Third Lien in such Collateral to the extent, if
any, that such perfection results from the possession or control of such
Collateral or any such Account by the Priority Lien Agent.  The Priority Lien
Agent acting pursuant to this Section 5.01 shall not have by reason of the
Priority Lien Security Documents, the Second Lien Security Documents, the Third
Lien Security Documents, this Agreement or any other document or theory, a
fiduciary relationship in respect of any Priority Lien Secured Party, the Second
Lien Collateral Trustee, any Second Lien Secured Party, the Third Lien
Collateral Trustee or any Third Lien Secured Party.  Subject to Section 4.03,
from and after the Discharge of Priority Lien Obligations, the Priority Lien
Agent shall take all such actions in its power as shall reasonably be requested
by the Second Lien Collateral Trustee (at the sole cost and expense of the
Grantors) to transfer possession or control of such Collateral or any such
Account (in each case to the extent the Second Lien Collateral Trustee has a
Lien on such Collateral or Account after giving effect to any prior or
concurrent releases of Liens) to the Second Lien Collateral Trustee for the
benefit of all Second Lien Secured Parties.

 

(b)                                 Following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations, the Second
Lien Collateral Trustee agrees that if it shall at any time hold a Second Lien
on any Collateral that can be perfected by the possession or control of such
Collateral or of any Account in which such Collateral is held, and if such
Collateral or any such Account is in fact in the possession or under the control
of the Second Lien Collateral Trustee, the Second Lien Collateral Trustee will
serve as gratuitous bailee for the Third Lien Collateral Trustee for the sole
purpose of perfecting the Third Lien of the Third Lien Collateral Trustee on
such Collateral.  It is agreed that the obligations of the Second Lien
Collateral Trustee and the rights of the Third Lien Collateral Trustee and the
other Third Lien Secured Parties in connection with any such bailment
arrangement will be in all respects subject to the provisions of Article II. 
Notwithstanding anything to the contrary herein, the Second Lien Collateral
Trustee will be deemed to make no representation as to the adequacy of the steps
taken by it to perfect the Third Lien on any such Collateral and shall have no
responsibility, duty, obligation or liability to the Third Lien Collateral
Trustee or any other Third Lien Secured Party or any other Person for such
perfection or failure to perfect, it being understood that the sole purpose of
this Article is to enable the Third Lien Secured Parties to obtain a perfected
Third Lien in such Collateral to the extent, if any, that such perfection
results from the possession or control of such Collateral or any such Account by
the Second Lien Collateral Trustee.  The Second Lien Collateral Trustee acting
pursuant to this Section 5.01 shall not have by reason of the Second Lien
Security Documents, the Third Lien Security Documents, this Agreement or any
other document or theory, a fiduciary relationship in respect of any Second Lien
Secured Party, the Third Lien Collateral Trustee or any Third Lien Secured
Party.  Subject to Section 4.03, from and after the Discharge of Second Lien
Obligations, the Second Lien Collateral Trustee shall take all such actions in
its power as shall reasonably be requested by the Third Lien Collateral Trustee
(at the sole cost and expense of the Grantors) to transfer possession or control
of such Collateral or any such Account (in each case to the extent the Third
Lien Collateral Trustee has a Lien on such Collateral or Account after giving
effect to any prior or concurrent releases of Liens) to the Third Lien
Collateral Trustee for the benefit of all Third Lien Secured Parties.

 

Section 5.02                             Deposit Accounts.  (a) Prior to the
Discharge of Priority Lien Obligations, to the extent that any Account is under
the control of the Priority Lien Agent at any time, the Priority Lien Agent will
act as gratuitous bailee for (i) the Second Lien Collateral Trustee for the
purpose of perfecting the Liens of the Second Lien Secured Parties and (ii) the
Third Lien Collateral Trustee for the purpose of perfecting the Liens of the
Third Lien Secured Parties in such Accounts and the cash and other assets
therein as provided in Section 3.01 (but will have no duty, responsibility or
obligation to the Second Lien Secured Parties or the Third Lien Secured Parties
(including, without limitation, any duty, responsibility or obligation as to the
maintenance of such control, the effect of such arrangement or the establishment
of such perfection) except as set forth in the last sentence of this
Section 5.02(a)).  Unless the Second Liens on such Collateral shall have been or
concurrently are released, after the occurrence of Discharge of

 

42

--------------------------------------------------------------------------------


 

Priority Lien Obligations, the Priority Lien Agent shall, at the request of the
Second Lien Collateral Trustee, cooperate with the Grantors and the Second Lien
Collateral Trustee (at the expense of the Grantors) in permitting control of any
other Accounts to be transferred to the Second Lien Collateral Trustee (or for
other arrangements with respect to each such Accounts satisfactory to the Second
Lien Collateral Trustee to be made).

 

(b)                                 Following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations, to the extent
that any Account is under the control of the Second Lien Collateral Trustee at
any time, the Second Lien Collateral Trustee will act as gratuitous bailee for
the Third Lien Collateral Trustee for the purpose of perfecting the Liens of the
Third Lien Secured Parties in such Accounts and the cash and other assets
therein as provided in Section 3.01 (but will have no duty, responsibility or
obligation to the Third Lien Secured Parties (including, without limitation, any
duty, responsibility or obligation as to the maintenance of such control, the
effect of such arrangement or the establishment of such perfection) except as
set forth in the last sentence of this Section 5.02(b)).  Unless the Third Liens
on such Collateral shall have been or concurrently are released, after the
occurrence of Discharge of Second Lien Obligations, the Second Lien Collateral
Trustee shall, at the request of the Third Lien Collateral Trustee, cooperate
with the Grantors and the Third Lien Collateral Trustee (at the expense of the
Grantors) in permitting control of any other Accounts to be transferred to the
Third Lien Collateral Trustee (or for other arrangements with respect to each
such Accounts satisfactory to the Third Lien Collateral Trustee to be made).

 

ARTICLE VI
APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS

 

Section 6.01                             Application of Proceeds.  (a) Prior to
the Discharge of Priority Obligations, and regardless of whether an Insolvency
or Liquidation Proceeding has been commenced, Collateral or Proceeds received in
connection with the enforcement or exercise of any rights or remedies with
respect to any portion of the Collateral will be applied:

 

(i)                                     first, to the payment in full in cash of
all Priority Lien Obligations that are not Excess Priority Lien Obligations,

 

(ii)                                  second, to the payment in full in cash of
all Second Lien Obligations,

 

(iii)                               third, to the payment in full in cash of all
Third Lien Obligations,

 

(iv)                              fourth, to the payment in full in cash of all
Excess Priority Lien Obligations, and

 

(v)                                 fifth, to Halcón or as otherwise required by
applicable law.

 

(b)                                 Following the Discharge of Priority
Obligations but prior to the Discharge of Second Lien Obligations, and
regardless of whether an Insolvency or Liquidation Proceeding has been
commenced, Collateral or Proceeds received in connection with the enforcement or
exercise of any rights or remedies with respect to any portion of the Collateral
will be applied:

 

(i)                                     first, to the payment in full of all
Second Lien Obligations,

 

(ii)                                  second, to the payment in full of all
Third Lien Obligations, and

 

(iii)                               third, to Halcón or as otherwise required by
applicable law.

 

43

--------------------------------------------------------------------------------


 

Section 6.02                             Determination of Amounts.  Whenever a
Secured Debt Representative shall be required, in connection with the exercise
of its rights or the performance of its obligations hereunder, to determine the
existence or amount of any Priority Lien Obligations (or the existence of any
commitment to extend credit that would constitute Priority Lien Obligations),
Second Lien Obligations or Third Lien Obligations, or the existence of any Lien
securing any such obligations, or the Collateral subject to any such Lien, it
may request that such information be furnished to it in writing by the other
Secured Debt Representatives and shall be entitled to make such determination on
the basis of the information so furnished; provided, however, that if a Secured
Debt Representative shall fail or refuse reasonably promptly to provide the
requested information, the requesting Secured Debt Representative shall be
entitled to make any such determination by such method as it may, in the
exercise of its good faith judgment, determine, including by reliance upon a
certificate of Halcón.  Each Secured Debt Representative may rely conclusively,
and shall be fully protected in so relying, on any determination made by it in
accordance with the provisions of the preceding sentence (or as otherwise
directed by a court of competent jurisdiction) and shall have no liability to
Halcón or any of their subsidiaries, any Secured Party or any other Person as a
result of such determination.

 

ARTICLE VII
NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE;
CONSENT OF GRANTORS; ETC.

 

Section 7.01                             No Reliance; Information.  The Priority
Lien Secured Parties, the Second Lien Secured Parties and the Third Lien Secured
Parties shall have no duty to disclose to any Third Lien Secured Party, Second
Lien Secured Party or to any Priority Lien Secured Party, as the case may be,
any information relating to Halcón or any of the other Grantors, or any other
circumstance bearing upon the risk of non-payment of any of the Priority Lien
Obligations, the Second Lien Obligations or the Third Lien Obligations, as the
case may be, that is known or becomes known to any of them or any of their
Affiliates.  In the event any Priority Lien Secured Party, any Second Lien
Secured Party or any Third Lien Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to,
any Third Lien Secured Party, any Second Lien Secured Party or any Priority Lien
Secured Party, as the case may be, it shall be under no obligation (a) to make,
and shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of the information so provided, (b) to
provide any additional information or to provide any such information on any
subsequent occasion or (c) to undertake any investigation.

 

Section 7.02                             No Warranties or Liability.

 

(a)                                 The Priority Lien Agent, for itself and on
behalf of the other Priority Lien Secured Parties, acknowledges and agrees that,
except for the representations and warranties set forth in Article VIII,
(i) neither the Second Lien Collateral Trustee nor any other Second Lien Secured
Party has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the Second Lien Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon and (ii) neither
the Third Lien Collateral Trustee nor any other Third Lien Secured Party has
made any express or implied representation or warranty, including with respect
to the execution, validity, legality, completeness, collectability or
enforceability of any of the Third Lien Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon.

 

(b)                                 The Second Lien Collateral Trustee, for
itself and on behalf of the other Second Lien Secured Parties, acknowledges and
agrees that, except for the representations and warranties set forth in
Article VIII, (i) neither the Priority Lien Agent nor any other Priority Lien
Secured Party has

 

44

--------------------------------------------------------------------------------


 

made any express or implied representation or warranty, including with respect
to the execution, validity, legality, completeness, collectability or
enforceability of any of the Priority Lien Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon and (ii) neither
the Third Lien Collateral Trustee nor any other Third Lien Secured Party has
made any express or implied representation or warranty, including with respect
to the execution, validity, legality, completeness, collectability or
enforceability of any of the Third Lien Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon.

 

(c)                                  The Third Lien Collateral Trustee, for
itself and on behalf of the other Third Lien Secured Parties, acknowledges and
agrees that, except for the representations and warranties set forth in
Article VIII, (i) neither the Priority Lien Agent nor any other Priority Lien
Secured Party has made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the Priority Lien Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon
and (ii) neither the Second Lien Collateral Trustee nor any other Second Lien
Secured Party has made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the Second Lien Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.

 

(d)                                 The Priority Lien Agent and the other
Priority Lien Secured Parties shall have no express or implied duty to the
Second Lien Collateral Trustee, any other Second Lien Secured Party, the Third
Lien Collateral Trustee or any other Third Lien Secured Party, the Second Lien
Collateral Trustee and the other Second Lien Secured Parties shall have no
express or implied duty to the Priority Lien Agent, any other Priority Lien
Secured Party, the Third Lien Collateral Trustee or any other Third Lien Secured
Party, and the Third Lien Collateral Trustee shall have no express or implied
duty to the Priority Lien Agent, any other Priority Lien Secured Party, the
Second Lien Collateral Trustee or any other Second Lien Secured Party, to act or
refrain from acting in a manner which allows, or results in, the occurrence or
continuance of a default or an event of default under any Priority Lien
Document, any Second Lien Document and any Third Lien Document (other than, in
each case, this Agreement), regardless of any knowledge thereof which they may
have or be charged with.

 

(e)                                  Each of the Second Lien Collateral Trustee,
for itself and on behalf of each other Second Lien Secured Party and the Third
Lien Collateral Trustee, for itself and on behalf of each other Third Lien
Secured Party, hereby waives any claim that may be had against the Priority Lien
Agent or any other Priority Lien Secured Party arising out of any actions which
the Priority Lien Agent or such Priority Lien Secured Party takes or omits to
take (including actions with respect to the creation, perfection or continuation
of Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any Collateral, and
actions with respect to the collection of any claim for all or only part of the
Priority Lien Obligations from any account debtor, guarantor or any other party)
in accordance with this Agreement and the Priority Lien Documents or the
valuation, use, protection or release of any security for such Priority Lien
Obligations.  The Third Lien Collateral Trustee, for itself and on behalf each
other Third Lien Secured Party, hereby waives any claim that may be had against
the Second Lien Collateral Trustee or any other Second Lien Secured Party
arising out of any actions which the Second Lien Collateral Trustee or such
Second Lien Secured Party takes or omits to take following the Discharge of
Priority Lien Obligations but prior to the Discharge of Second Lien Obligations
(including actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any Collateral, and
actions with respect to the collection of any claim for all or only part of the
Second Lien Obligations from any account debtor, guarantor or any other party)
in accordance with this Agreement and the Second Lien Documents or the
valuation, use, protection or release of any security for such Second Lien
Obligations.

 

45

--------------------------------------------------------------------------------


 

Section 7.03                             Obligations Absolute.  The Lien
priorities provided for herein and the respective rights, interests, agreements
and obligations hereunder of the Priority Lien Agent and the other Priority Lien
Secured Parties, the Second Lien Collateral Trustee and the other Second Lien
Secured Parties, and the Third Lien Collateral Trustee and the other Third Lien
Secured Parties shall remain in full force and effect irrespective of:

 

(a)                                 any lack of validity or enforceability of
any Secured Debt Document;

 

(b)                                 any change in the time, place or manner of
payment of, or in any other term of (including the Replacing of), all or any
portion of the Priority Lien Obligations, it being specifically acknowledged
that a portion of the Priority Lien Obligations consists or may consist of
Indebtedness that is revolving in nature, and the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed;

 

(c)                                  any amendment, waiver or other
modification, whether by course of conduct or otherwise, of any Secured Debt
Document;

 

(d)                                 the securing of any Priority Lien
Obligations, Second Lien Obligations or Third Lien Obligations with any
additional collateral or guarantees, or any exchange, release, voiding,
avoidance or non-perfection of any security interest in any Collateral or any
other collateral or any release of any guarantee securing any Priority Lien
Obligations, Second Lien Obligations or Third Lien Obligations;

 

(e)                                  the commencement of any Insolvency or
Liquidation Proceeding in respect of Halcón or any other Grantor; or

 

(f)                                   any other circumstances that otherwise
might constitute a defense available to, or a discharge of, Halcón or any other
Grantor in respect of the Priority Lien Obligations, the Second Lien Obligations
or the Third Lien Obligations.

 

Section 7.04                             Grantors Consent.  Each Grantor hereby
consents to the provisions of this Agreement and the intercreditor arrangements
provided for herein and agrees that the obligations of the Grantors under the
Secured Debt Documents will in no way be diminished or otherwise affected by
such provisions or arrangements (except as expressly provided herein).

 

ARTICLE VIII
REPRESENTATIONS AND WARRANTIES

 

Section 8.01                             Representations and Warranties of Each
Party.  Each party hereto represents and warrants to the other parties hereto as
follows:

 

(a)                                 Such party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite power and authority to enter into and perform
its obligations under this Agreement.

 

(b)                                 This Agreement has been duly executed and
delivered by such party.

 

(c)                                  The execution, delivery and performance by
such party of this Agreement (i) do not require any consent or approval of,
registration or filing with or any other action by any Governmental Authority of
which the failure to obtain could reasonably be expected to have a Material
Adverse Effect (as defined in the Priority Credit Agreement), (ii) will not
violate any applicable law or regulation or any

 

46

--------------------------------------------------------------------------------


 

order of any Governmental Authority or any indenture, agreement or other
instrument binding upon such party which could reasonably be expected to have a
Material Adverse Effect and (iii) will not violate the charter, by-laws or other
organizational documents of such party.

 

Section 8.02                             Representations and Warranties of Each
Representative.  Each of the Priority Lien Agent, the Second Lien Collateral
Trustee and the Third Lien Collateral Trustee represents and warrants to the
other parties hereto that it is authorized under the Priority Credit Agreement,
the Second Lien Collateral Trust Agreement and the Third Lien Collateral Trust
Agreement, as the case may be, to enter into this Agreement.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.01                             Notices.  All notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(a)                                 if to the Original Priority Lien Agent, to
it at:

 

712 Main, 12th Floor

Houston, Texas 77002

Fax: (713) 216-7794

Attention: Ronald Dierker

 

(b)                                 if to the Original Second Lien Collateral
Trustee, to it at:

 

5555 San Felipe, Suite 1150

Houston, Texas 77057

Fax: (713) 235-9213

Attention: Steven Finklea

 

(c)                                  if to any other Secured Debt
Representative, to such address as specified in the Priority Confirmation
Joinder.

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a business day) and on the next business day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five business days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to in writing among Halcón, the Priority Lien Agent, the
Second Lien Collateral Trustee and the Third Lien Collateral Trustee from time
to time, notices and other communications may also be delivered by e-mail to the
e-mail address of a representative of the applicable person provided from time
to time by such person.

 

Section 9.02                             Waivers; Amendment.  (a) No failure or
delay on the part of any party hereto in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.

 

47

--------------------------------------------------------------------------------


 

The rights and remedies of the parties hereto are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by any party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 9.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on any party hereto in any case shall entitle such party to any
other or further notice or demand in similar or other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be terminated, waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by each Secured Debt
Representative; provided, however, that this Agreement may be amended from time
to time as provided in Section 4.04.  Any amendment of this Agreement that is
proposed to be effected without the consent of a Secured Debt Representative as
permitted by the proviso to the preceding sentence shall be submitted to such
Secured Debt Representative for its review at least 5 business days prior to the
proposed effectiveness of such amendment.

 

Section 9.03                             Actions Upon Breach; Specific
Performance.  (a) (i) Prior to the Discharge of Priority Lien Obligations, if
any Second Lien Secured Party or Third Lien Secured Party, contrary to this
Agreement, commences or participates in any action or proceeding against any
Grantor or the Collateral, such Grantor, with the prior written consent of the
Priority Lien Agent, may interpose as a defense or dilatory plea the making of
this Agreement, and any Priority Lien Secured Party may intervene and interpose
such defense or plea in its or their name or in the name of such Grantor and
(ii) following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, if any Third Lien Secured Party, contrary
to this Agreement, commences or participates in any action or proceeding against
any Grantor or the Collateral, such Grantor, with the prior written consent of
the Second Lien Collateral Trustee, may interpose as a defense or dilatory plea
the making of this Agreement, and any Second Lien Secured Party may intervene
and interpose such defense or plea in its or their name or in the name of such
Grantor.

 

(b)                                 (i) Prior to the Discharge of Priority Lien
Obligations, should any Second Lien Secured Party or Third Lien Secured Party,
contrary to this Agreement, in any way take, attempt to or threaten to take any
action with respect to the Collateral (including any attempt to realize upon or
enforce any remedy with respect to this Agreement), or take any other action in
violation of this Agreement or fail to take any action required by this
Agreement, the Priority Lien Agent or any other Priority Lien Secured Party (in
its own name or in the name of the relevant Grantor) or the relevant Grantor,
with the prior written consent of the Priority Lien Agent, (A) may obtain relief
against such Second Lien Secured Party or Third Lien Secured Party, as
applicable, by injunction, specific performance and/or other appropriate
equitable relief, it being understood and agreed by each of the Second Lien
Collateral Trustee on behalf of each Second Lien Secured Party and the Third
Lien Collateral Trustee on behalf of each Third Lien Secured Party that (I) the
Priority Lien Secured Parties’ damages from its actions may at that time be
difficult to ascertain and may be irreparable, and (II) each Second Lien Secured
Party and Third Lien Secured Party waives any defense that the Grantors and/or
the Priority Lien Secured Parties cannot demonstrate damage and/or be made whole
by the awarding of damages, and (B) shall be entitled to damages, as well as
reimbursement for all reasonable and documented costs and expenses incurred in
connection with any action to enforce the provisions of this Agreement and
(ii) following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, should any Third Lien Secured Party,
contrary to this Agreement, in any way take, attempt to or threaten to take any
action with respect to the Collateral (including any attempt to realize upon or
enforce any remedy with respect to this Agreement), or take any other action in
violation of this Agreement or fail to take any action required by this
Agreement, the Second Lien Collateral Trustee or any other Second Lien Secured
Party (in its own name or in the name of the relevant Grantor) or the relevant
Grantor, with the prior written consent of the Second Lien Collateral Trustee,
(A) may obtain relief against such Third Lien Secured Party by

 

48

--------------------------------------------------------------------------------


 

injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by the Third Lien Collateral Trustee on behalf of
each Third Lien Secured Party that (I) the Second Lien Secured Parties damages
from its actions may at that time be difficult to ascertain and may be
irreparable, and (II) each Third Lien Secured Party waives any defense that the
Grantors and/or the Second Lien Secured Parties cannot demonstrate damage and/or
be made whole by the awarding of damages, and (B) shall be entitled to damages,
as well as reimbursement for all reasonable and documented costs and expenses
incurred in connection with any action to enforce the provisions of this
Agreement.

 

Section 9.04                             Parties in Interest.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, as well as the other Secured Parties, all of
whom are intended to be bound by, and to be third party beneficiaries of, this
Agreement.

 

Section 9.05                             Survival of Agreement.  All covenants,
agreements, representations and warranties made by any party in this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement.

 

Section 9.06                             Counterparts.  This Agreement may be
executed in counterparts, each of which shall constitute an original but all of
which when taken together shall constitute a single contract.  Delivery of an
executed signature page to this Agreement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

Section 9.07                             Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.  The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

Section 9.08                             Governing Law; Jurisdiction; Consent to
Service of Process.  (a) THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT
GIVING EFFECT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW).

 

(b)                                 Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that any party hereto may otherwise have to bring any action or proceeding
relating to this Agreement in the courts of any jurisdiction.

 

(c)                                  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section 9.08.  Each of the
parties hereto hereby irrevocably waives, to the

 

49

--------------------------------------------------------------------------------


 

fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

Section 9.09                             WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT.  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 9.10                             Headings.  Article, Section and Annex
headings used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 9.11                             Conflicts.  In the event of any
conflict or inconsistency between the provisions of this Agreement and the
provisions of any Secured Debt Documents, the provisions of this Agreement shall
control; provided, however, that if any of the provisions of the Second Lien
Security Documents or Third Lien Security Documents limit, qualify or conflict
with the duties imposed by the provisions of the TIA, in each case, the TIA
shall control.

 

Section 9.12                             Provisions Solely to Define Relative
Rights.  The provisions of this Agreement are and are intended solely for the
purpose of defining the distinct and separate relative rights of the Priority
Lien Secured Parties, the Second Lien Secured Parties and the Third Lien Secured
Parties.  None of Halcón, any other Grantor or any other creditor thereof shall
have any rights or obligations hereunder, except as expressly provided in this
Agreement (provided that nothing in this Agreement (other than Sections 4.01,
4.02, 4.04, or 4.05) is intended to or will amend, waive or otherwise modify the
provisions of the Priority Credit Agreement, the Second Lien Indenture or the
Third Lien Indenture, as applicable), and except as expressly provided in this
Agreement neither Halcón nor any other Grantor may rely on the terms hereof
(other than Sections 4.01, 4.02, 4.04, or 4.05, Article VII and Article IX). 
Nothing in this Agreement is intended to or shall impair the obligations of
Halcón or any other Grantor, which are absolute and unconditional, to pay the
Obligations under the Secured Debt Documents as and when the same shall become
due and payable in accordance with their terms.  Notwithstanding anything to the
contrary herein or in any Secured Debt Document, the Grantors shall not be
required to act or refrain from acting pursuant to this Agreement, any Priority
Lien Document, any Second Lien Document or any Third Lien Document with respect
to any Collateral in any manner that would cause a default under any Priority
Lien Document.

 

Section 9.13                             Certain Terms Concerning the Second
Lien Collateral Trustee and the Third Lien Collateral Trustee.  (a) The Second
Lien Collateral Trustee is executing and delivering this Agreement solely in its
capacity as such and pursuant to direction set forth in the Second Lien
Collateral Trust Agreement; and in so doing, the Second Lien Collateral Trustee
shall not be responsible for the terms or sufficiency of this Agreement for any
purpose.  The Second Lien Collateral Trustee shall have no duties or obligations
under or pursuant to this Agreement other than such duties and obligations as
may be

 

50

--------------------------------------------------------------------------------


 

expressly set forth in this Agreement as duties and obligations on its part to
be performed or observed.  In entering into this Agreement, or in taking (or
forbearing from) any action under or pursuant to the Agreement, the Second Lien
Collateral Trustee shall have and be protected by all of the rights, immunities,
indemnities and other protections granted to it under the Second Lien Indenture
and the other Second Lien Documents (including without limitation Article 5 and
Section 7.8 of the Second Lien Collateral Trust Agreement).

 

(b)                                 The Third Lien Collateral Trustee is
executing and delivering this Agreement solely in its capacity as such and
pursuant to direction set forth in the Third Lien Collateral Trust Agreement;
and in so doing, the Third Lien Collateral Trustee shall not be responsible for
the terms or sufficiency of this Agreement for any purpose.  The Third Lien
Collateral Trustee shall have no duties or obligations under or pursuant to this
Agreement other than such duties and obligations as may be expressly set forth
in this Agreement as duties and obligations on its part to be performed or
observed.  In entering into this Agreement, or in taking (or forbearing from)
any action under or pursuant to the Agreement, the Third Lien Collateral Trustee
shall have and be protected by all of the rights, immunities, indemnities and
other protections granted to it under any Third Lien Indenture and the Third
Lien Documents.

 

Section 9.14                             Certain Terms Concerning the Priority
Lien Agent, the Second Lien Collateral Trustee and the Third Lien Collateral
Trustee.  None of the Priority Lien Agent, the Second Lien Collateral Trustee or
the Third Lien Collateral Trustee shall have any liability or responsibility for
the actions or omissions of any other Secured Party, or for any other Secured
Party’s compliance with (or failure to comply with) the terms of this
Agreement.  None of the Priority Lien Agent, the Second Lien Collateral Trustee
or the Third Lien Collateral Trustee shall have individual liability to any
Person if it shall mistakenly pay over or distribute to any Secured Party (or
Halcón) any amounts in violation of the terms of this Agreement, so long as the
Priority Lien Agent, the Second Lien Collateral Trustee or the Third Lien
Collateral Trustee, as the case may be, is acting in good faith.  Each party
hereto hereby acknowledges and agrees that each of the Priority Lien Agent, the
Second Lien Collateral Trustee and the Third Lien Collateral Trustee is entering
into this Agreement solely in its capacity under the Priority Lien Documents,
the Second Lien Documents and the Third Lien Documents, respectively, and not in
its individual capacity.  (a) The Priority Lien Agent shall not be deemed to owe
any fiduciary duty to (i) the Second Lien Collateral Trustee or any other Second
Lien Representative or any other Second Lien Secured Party or (ii) the Third
Lien Collateral Trustee or any other Third Lien Representative or any other
Third Lien Secured Party; (b) the Second Lien Collateral Trustee shall not be
deemed to owe any fiduciary duty to (i) the Priority Lien Agent or any other
Priority Lien Secured Party or (ii) the Third Lien Collateral Trustee or any
other Third Lien Representative or any other Third Lien Secured Party; and
(c) the Third Lien Collateral Trustee shall not be deemed to owe any fiduciary
duty to (i) the Priority Lien Agent or any other Priority Lien Secured Party or
(ii) the Second Lien Collateral Trustee or any other Second Lien Representative
or any other Second Lien Secured Party.

 

Section 9.15                             Authorization of Secured Agents.  By
accepting the benefits of this Agreement and the other Priority Lien Security
Documents, each Priority Lien Secured Party authorizes the Priority Lien Agent
to enter into this Agreement and to act on its behalf as collateral agent
hereunder and in connection herewith.  By accepting the benefits of this
Agreement and the other Second Lien Security Documents, each Second Lien Secured
Party authorizes the Second Lien Collateral Trustee to enter into this Agreement
and to act on its behalf as collateral agent hereunder and in connection
herewith.  By accepting the benefits of this Agreement and the other Third Lien
Security Documents, each Third Lien Secured Party authorizes the Third Lien
Collateral Trustee to enter into this Agreement and to act on its behalf as
collateral agent hereunder and in connection herewith.

 

51

--------------------------------------------------------------------------------


 

Section 9.16                             Further Assurances.  Each of the
Priority Lien Agent, for itself and on behalf of the other Priority Lien Secured
Party, the Second Lien Collateral Trustee, for itself and on behalf of the other
Second Lien Secured Parties, the Third Lien Collateral Trustee, for itself and
on behalf of the other Third Lien Secured Parties, and each Grantor party
hereto, for itself and on behalf of its subsidiaries, agrees that it will
execute, or will cause to be executed, any and all further documents, agreements
and instruments, and take all such further actions, as may be required under any
applicable law, or which the Priority Lien Agent, the Second Lien Collateral
Trustee or the Third Lien Collateral Trustee may reasonably request, to
effectuate the terms of this Agreement, including the relative Lien priorities
provided for herein.

 

Section 9.17                             Relationship of Secured Parties. 
Nothing set forth herein shall create or evidence a joint venture, partnership
or an agency or fiduciary relationship among the Secured Parties.  None of the
Secured Parties nor any of their respective directors, officers, agents or
employees shall be responsible to any other Secured Party or to any other Person
for any Grantor’s solvency, financial condition or ability to repay the Priority
Lien Obligations, the Second Lien Obligations or the Third Lien Obligations, or
for statements of any Grantor, oral or written, or for the validity, sufficiency
or enforceability of the Priority Lien Documents, the Second Lien Documents or
the Third Lien Documents, or any security interests granted by any Grantor to
any Secured Party in connection therewith.  Each Secured Party has entered into
its respective financing agreements with the Grantors based upon its own
independent investigation, and none of the Priority Lien Agent, the Second Lien
Collateral Trustee or the Third Lien Collateral Trustee makes any warranty or
representation to the other Secured Debt Representatives or the Secured Parties
for which it acts as agent nor does it rely upon any representation of the other
agents or the Secured Parties for which it acts as agent with respect to matters
identified or referred to in this Agreement.

 

Section 9.18                             Third Lien Provisions.  Notwithstanding
any of the foregoing provisions, until such time as the Third Lien Collateral
Trustee has, pursuant to the terms hereof (including but not limited
Section 4.04(c)), entered into, and, for itself and on behalf of the Third Lien
Secured Parties, agreed to be bound by the terms of, this Agreement and executed
a Priority Joinder Confirmation, the provisions of this Agreement relating to
the Third Lien Obligations (including, but not limited to, the definitions of
“Additional Third Lien Debt Facility”, “Additional Third Lien Documents”,
“Additional Third Lien Obligations”, “Additional Third Lien Secured Parties”,
“Additional Third Lien Security Documents”, “Third Lien”, “Third Lien Cap”,
“Third Lien Collateral”, “Third Lien Collateral Trust Agreement”, “Third Lien
Collateral Trustee”, “Third Lien Debt”, “Third Lien Documents”, “Third Lien
First Standstill Period”, “Third Lien Indenture”, “Third Lien Indenture Notes”,
“Third Lien Obligations”, “Third Lien Representative”, “Third Lien Second
Standstill Period”, “Third Lien Secured Parties”, “Third Lien Security
Documents” and “Third Lien Substitute Facility” and provisions regarding
priority, enforcement actions, Standstill Periods, release of Liens, Insolvency
or Liquidation Proceedings, reinstatement, amendments to Third Lien Documents
and application of proceeds) shall not be operative.

 

[SIGNATURES BEGIN NEXT PAGE]

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

JPMORGAN CHASE BANK, N.A., as Priority Lien Agent

 

 

 

 

 

By:

/s/ Darren Vanek

 

Name:

Darren Vanek

 

Title:

Authorized Officer

 

Signature Page
Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Second Lien Collateral Trustee

 

 

 

By:

/s/ Steven A. Finklea

 

Name:

Steven A. Finklea

 

Title:

Vice President

 

Signature Page
Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:

 

 

 

HALCÓN RESOURCES CORPORATION

 

 

 

 

 

 

 

By:

/s/ Mark J. Mize

 

Name:

Mark J. Mize

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

HALCÓN HOLDINGS, INC.

 

HALCÓN RESOURCES OPERATING, INC.

 

HALCÓN ENERGY PROPERTIES, INC.

 

HALCÓN ENERGY HOLDINGS, LLC

 

HALCÓN GULF STATES, LLC

 

HALCÓN OPERATING CO., INC.

 

HRC ENERGY RESOURCES (WV), INC.

 

HRC ENERGY LOUISIANA, LLC

 

HRC PRODUCTION COMPANY

 

HALCÓN FIELD SERVICES, LLC

 

HALCÓN LOUISIANA OPERATING, L.P.

 

HRC ENERGY, LLC

 

HRC OPERATING, LLC

 

HK ENERGY, LLC

 

HK ENERGY OPERATING, LLC

 

HK LOUISIANA OPERATING, LLC

 

HK OIL & GAS, LLC

 

HALCÓN WILLISTON I, LLC

 

HALCÓN WILLISTON II, LLC HK RESOURCES, LLC THE 7711 CORPORATION

 

 

 

 

 

 

 

By:

/s/ Mark J. Mize

 

 

Name:

Mark J. Mize

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer, for and on
behalf of each of the foregoing Guarantors

 

Signature Page
Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Provision for the Second Lien Indenture, any Additional Second Lien Debt
Facility, the Second Lien Documents, the Initial Third Lien Debt Facility, any
Additional Third Lien Debt Facility and the Third Lien Documents

 

Reference is made to the Intercreditor Agreement, dated as of May 1, 2015,
between JPMORGAN CHASE BANK, N.A., as Priority Lien Agent (as defined therein),
and U.S. BANK NATIONAL ASSOCIATION, as Second Lien Collateral Trustee (as
defined therein) (the “Intercreditor Agreement”).  Each holder of [any
Additional Second Lien Obligations][Initial Third Lien Obligations][Additional
Third Lien Obligations], by its acceptance of such [Additional Second Lien
Obligations][Initial Third Lien Obligations][Additional Third Lien Obligations]
i) consents to the subordination of Liens provided for in the Intercreditor
Agreement, ii) agrees that it will be bound by, and will take no actions
contrary to, the provisions of the Intercreditor Agreement and iii) authorizes
and instructs the [Second/Third] Lien Collateral Trustee on behalf of each
[Second/Third] Lien Secured Party (as defined therein) to enter into the
Intercreditor Agreement as [Second/Third] Lien Collateral Trustee on behalf of
such [Second/Third] Lien Secured Parties.  The foregoing provisions are intended
as an inducement to the lenders under the Priority Credit Agreement to extend
credit to Halcón and such lenders are intended third party beneficiaries of such
provisions and the provisions of the Intercreditor Agreement.

 

Provision for all Priority Lien Security Documents, Indenture Second Lien
Security Documents, any Additional Second Lien Security Documents, the Initial
Third Lien Security Documents and the Additional Third Lien Security Documents
that Grant a Security Interest in Collateral

 

Reference is made to the Intercreditor Agreement, dated as of May 1, 2015,
between JPMORGAN CHASE BANK, N.A., as Priority Lien Agent (as defined therein),
and U.S. BANK NATIONAL ASSOCIATION, as Second Lien Collateral Trustee (as
defined therein) (the “Intercreditor Agreement”).  Each Person that is secured
hereunder, by accepting the benefits of the security provided hereby,
[(i) consents (or is deemed to consent), to the subordination of Liens provided
for in the Intercreditor Agreement,](1) [(i)][(ii)] agrees (or is deemed to
agree) that it will be bound by, and will take no actions contrary to, the
provisions of the Intercreditor Agreement, [(ii)][(iii)] authorizes (or is
deemed to authorize) the [Priority Lien Agent] [Second Lien Collateral Trustee]
[Third Lien Collateral Trustee] on behalf of such Person to enter into, and
perform under, the Intercreditor Agreement and [(iii)][(iv)] acknowledges (or is
deemed to acknowledge) that a copy of the Intercreditor Agreement was delivered,
or made available, to such Person.

 

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Security Documents
(as defined in the Intercreditor Agreement).  In the event of any conflict or
inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.

 

--------------------------------------------------------------------------------

(1)  This bracketed language would not apply to the Priority Lien Security
Documents.

 

Annex I - 1

--------------------------------------------------------------------------------


 

EXHIBIT A
to Intercreditor Agreement

 

[FORM OF]
PRIORITY CONFIRMATION JOINDER

 

Reference is made to the Intercreditor Agreement, dated as of May 1, 2015 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) between JPMORGAN CHASE BANK,
N.A., as Priority Lien Agent for the Priority Lien Secured Parties (as defined
therein), and U.S. BANK NATIONAL ASSOCIATION, as Second Lien Collateral Trustee
for the Second Lien Secured Parties (as defined therein).

 

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement.  This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04 [(a)][(b)][(c)] of the
Intercreditor Agreement as a condition precedent to the debt for which the
undersigned is acting as representative being entitled to the rights and
obligations of being [Additional [Second/Third] Lien Obligations][Initial third
Lien Obligations] under the Intercreditor Agreement.

 

1.                        Joinder.  The undersigned,
[                              ], a [                              ], (the “New
Representative”) as [trustee] [collateral trustee] [administrative agent]
[collateral agent] under that certain [describe applicable indenture, credit
agreement or other document governing the Additional Second or
[Initial/Additional] Third Lien Obligations] hereby:

 

(a)                                 represents that the New Representative has
been authorized to become a party to the Intercreditor Agreement on behalf of
the [Priority Lien Secured Parties under a Priority Substitute Facility]
[Indenture Second Lien Secured Parties under the Second Lien Substitute
Facility] [Additional Second Lien Secured Parties under the Additional Second
Lien Debt Facility] [Initial Third Lien Secured Parties under the Initial Third
Lien Debt Facility] [Additional Third Lien Secured Parties under the Additional
Third Lien Debt Facility] as [a Priority Lien Agent under a Priority Substitute
Facility] [a Second Lien Collateral Trustee under a Second Lien Substitute
Facility] [a Third Lien Collateral Trustee under a Third Lien Substitute
Facility] [Secured Debt Representative] [Second Lien Representative] [Third Lien
Representative] under the Intercreditor Agreement for all purposes thereof on
the terms set forth therein, and to be bound by the terms of the Intercreditor
Agreement as fully as if the undersigned had executed and delivered the
Intercreditor Agreement as of the date thereof; and

 

(b)                                 agrees that its address for receiving
notices pursuant to the Intercreditor Agreement shall be as follows:

 

[Address];

 

2.                                      Priority Confirmation.

 

[Option A: to be used if additional debt constitutes Priority Debt] The
undersigned New Representative, on behalf of itself and each Priority Lien
Secured Party for which the undersigned is acting as [Administrative Agent]
hereby agrees, for the benefit of all Secured Parties and each future Secured
Debt Representative, and as a condition to being treated as Priority Lien
Obligations under the Intercreditor Agreement, that the New Representative is
bound by the provisions of the Intercreditor Agreement, including the provisions
relating to the ranking of Priority Liens. [or]

 

[Option B: to be used if additional debt constitutes a Series of Second Lien
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the

 

Exhibit A - 1

--------------------------------------------------------------------------------


 

Series of Second Lien Debt [that constitutes Second Lien Substitute Facility]
for which the undersigned is acting as [Second Lien Representative][Second Lien
Collateral Trustee] hereby agrees, for the benefit of all Secured Parties and
each future Secured Debt Representative, and as a condition to being treated as
Secured Debt under the Intercreditor Agreement, that:

 

(a)                                 all Second Lien Obligations will be and are
secured equally and ratably by all Second Liens at any time granted by Halcón or
any other Grantor to secure any Obligations in respect of such Series of Second
Lien Debt, whether or not upon property otherwise constituting Collateral for
such Series of Second Lien Debt, and that all such Second Liens will be
enforceable by the Second Lien Collateral Trustee with respect to such Series of
Second Lien Debt for the benefit of all Second Lien Secured Parties equally and
ratably;

 

(b)                                 the New Representative and each holder of
Obligations in respect of the Series of Second Lien Debt for which the
undersigned is acting as [Second Lien Representative] are bound by the
provisions of the Intercreditor Agreement, including the provisions relating to
the ranking of Priority Liens, Second Liens and Third Liens and the order of
application of proceeds from enforcement of Priority Liens, Second Liens and
Third Liens; and

 

(c)                                  the New Representative and each holder of
Obligations in respect of the Series of Second Lien Debt for which the
undersigned is acting as [Second Lien Representative] appoints the Second Lien
Collateral Trustee and consents to the terms of the Intercreditor Agreement and
the performance by the Second Lien Collateral Trustee of, and directs the Second
Lien Collateral Trustee to perform, its obligations under the Intercreditor
Agreement and the Second Lien Collateral Trust Agreement, together with all such
powers as are reasonably incidental thereto. [or]

 

[Option C: to be used if additional debt constitutes a Series of Third Lien
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Third Lien Debt [that constitutes Third
Lien Substitute Facility] for which the undersigned is acting as [Third Lien
Representative][Third Lien Collateral Trustee] hereby agrees, for the benefit of
all Secured Parties and each future Secured Debt Representative, and as a
condition to being treated as Secured Debt under the Intercreditor Agreement,
that:

 

(a)                                 all Third Lien Obligations will be and are
secured equally and ratably by all Third Liens at any time granted by Halcón or
any other Grantor to secure any Obligations in respect of such Series of Third
Lien Debt, whether or not upon property otherwise constituting Collateral for
such Series of Third Lien Debt, and that all such Third Liens will be
enforceable by the Third Lien Collateral Trustee with respect to such Series of
Third Lien Debt for the benefit of all Third Lien Secured Parties equally and
ratably;

 

(b)                                 the New Representative and each holder of
Obligations in respect of the Series of Third Lien Debt for which the
undersigned is acting as [Third Lien Representative] [Third Lien Collateral
Trustee] are bound by the provisions of the Intercreditor Agreement, including
the provisions relating to the ranking of Priority Liens, Second Liens and Third
Liens and the order of application of proceeds from enforcement of Priority
Liens, Second Liens and Third Liens; and

 

[(c)                              the New Representative and each holder of
Obligations in respect of the Series of Third Lien Debt for which the
undersigned is acting as [Third Lien Representative] appoints the Third Lien
Collateral Trustee and consents to the terms of the Intercreditor Agreement and
the performance by the Third Lien Collateral Trustee of, and directs the Third
Lien Collateral Trustee to perform, its obligations

 

Exhibit A - 2

--------------------------------------------------------------------------------


 

under the Intercreditor Agreement and the Third Lien Collateral Trust Agreement,
together with all such powers as are reasonably incidental thereto.](2)

 

3.                                      Full Force and Effect of Intercreditor
Agreement.  Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

 

4.                                      Governing Law and Miscellaneous
Provisions.  The provisions of Article IX of the Intercreditor Agreement will
apply with like effect to this Priority Confirmation Joinder.

 

5.                                      Expenses.  Halcón agree to reimburse
each Secured Debt Representative for its reasonable out of pocket expenses in
connection with this Priority Confirmation Joinder, including the reasonable
fees, other charges and disbursements of counsel.

 

--------------------------------------------------------------------------------

(2)  Necessary only in the case of an incurrence of Additional Third Lien
Obligations.

 

Exhibit A - 3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
[                            , 20        ].

 

 

[insert name of New Representative]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

The Priority Lien Agent hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Priority Lien Agent for the New
Representative and the holders of the Obligations represented thereby]:

 

 

 

 

as Priority Lien Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

The Second Lien Collateral Trustee hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Second Lien Collateral Trustee for
the New Representative and the holders of the Obligations represented thereby]:

 

 

 

 

as Second Lien Collateral Trustee

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[The Third Lien Collateral Trustee hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Third Lien Collateral Trustee for the
New Representative and the holders of the Obligations represented thereby]:

 

 

 

 

as Third Lien Collateral Trustee

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A - 4

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed to by:

 

 

 

HALCÓN RESOURCS CORPORATION, as Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A - 5

--------------------------------------------------------------------------------


 

EXHIBIT B
to Intercreditor Agreement

 

SECURITY DOCUMENTS

 

PART A.

 

List of Priority Lien Security Documents

 

1.                                      Guarantee and Collateral Agreement dated
as of February 8, 2012 among Halcón Resources Corporation, each of the other
Grantors party thereto, and the Priority Lien Agent as Administrative Agent for
the Priority Lien Secured Parties.

 

2.                                      Each mortgage and deed of trust entered
into as of February 8, 2012 and thereafter, executed and delivered by Halcón
Resources Corporation or any other Grantor creating (or purporting to create) a
Lien upon Collateral in favor of the Priority Lien Agent, to secure the Priority
Lien Obligations, except to the extent released by the Priority Lien Agent in
accordance with this Agreement and the Priority Lien Security Documents.

 

3.                                      Each UCC Financing Statement filed in
connection with the documents listed in items 1 and 2 of this Part A.

 

PART B.

 

List of Indenture Second Lien Security Documents

 

1.                                      Second Lien Security Agreement, dated as
of May 1, 2015, by and among Halcón Resources Corporation, each of the other
Grantors party thereto, and U.S. Bank National Association, as Collateral
Trustee, for the ratable benefit of the Secured Parties (as defined therein).

 

2.                                      Each mortgage and deed of trust entered
into after the date hereof, executed and delivered by Halcón Resources
Corporation or any other Grantor creating (or purporting to create) a Lien upon
Collateral in favor of the Second Lien Collateral Trustee, to secure the Second
Lien Obligations, except to the extent released by the Second Lien Collateral
Trustee in accordance with this Agreement and the Second Lien Security
Documents.

 

3.                                      Each UCC Financing Statement filed in
connection with the documents listed in items 1 and 2 of this Part B.

 

PART C.

 

List of Initial Third Lien Security Documents

 

1.                                      None as of the date hereof.

 

Exhibit B - 1

--------------------------------------------------------------------------------